
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.44

        AMENDED AND RESTATED CREDIT AGREEMENT

BY AND AMONG

FARGO ELECTRONICS, INC.

AS BORROWER,

THE FINANCIAL INSTITUTIONS THAT ARE OR MAY FROM TIME TO TIME BECOME

PARTIES HERETO

(TOGETHER WITH THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AS THE

"BANKS")

AND

LASALLE BANK NATIONAL ASSOCIATION

(IN ITS INDIVIDUAL CAPACITY, "LASALLE")

AS AGENT

(IN SUCH CAPACITY, THE "AGENT")

for the Banks

Dated as of December 18, 2002

--------------------------------------------------------------------------------


TABLE OF CONTENTS


SECTION 1   6   1.1    Definitions   6 SECTION 2   17   2.1    Commitments   17
    2.1.1    Revolving Loan Commitment   17     2.1.2    L/C Commitment   17    
2.1.3    Term Loan   17   2.2    Loan Procedures   17     2.2.1    Various Types
of Loans   17     2.2.2    Borrowing Procedures   18     2.2.3    Conversion and
Continuation Procedures   18   2.3    Letter of Credit Procedures   19    
2.3.1    L/C Applications   19     2.3.2    Participations in Letters of Credit
  19     2.3.3    Reimbursement Obligations   19     2.3.4    Limitation on
Obligations of Issuing Bank   20     2.3.5    Funding by Banks to Issuing Bank  
20   2.4    Commitments Several   20   2.5    Certain Conditions   20 SECTION 3
  21   3.1    Notes   21   3.2    Recordkeeping   21 SECTION 4   21  
4.1    Interest Rates   21   4.2    Interest Payment Dates   21   4.3    Setting
and Notice of Eurodollar Rates   21   4.4    Computation of Interest   21
SECTION 5   22   5.1    Non-Use Fee   22   5.2    Letter of Credit Fees   22  
5.3    Upfront Fees   22   5.4    Agent's Fees   22 SECTION 6   22  
6.1    Reduction or Termination of the Revolving Commitment Amount   22    
6.1.1    Voluntary Reduction or Termination of the Revolving Commitment Amount  
22     6.1.2    Mandatory Reductions of Revolving Commitment Amount   23    
6.1.3    All Reductions of the Revolving Commitment Amount   23  
6.2    Prepayments   23     6.2.1    Voluntary Prepayments   23    
6.2.2    Mandatory Prepayments   23   6.3    All Prepayments   23 SECTION 7   23
  7.1    Making of Payments   23   7.2    Application of Certain Payments   23  
7.3    Due Date Extension   24   7.4    Setoff   24   7.5    Proration of
Payments   24   7.6    Taxes   24

ii

--------------------------------------------------------------------------------

  7.7    Authorization   25 SECTION 8   25   8.1    Increased Costs   25  
8.2    Basis for Determining Interest Rate Inadequate or Unfair   26  
8.3    Changes in Law Rendering Eurodollar Loans Unlawful   27   8.4    Funding
Losses   27   8.5    Right of Banks to Fund through Other Offices   27  
8.6    Discretion of Banks as to Manner of Funding   27   8.7    Mitigation of
Circumstances; Replacement of Banks   27   8.8    Conclusiveness of Statements;
Survival of Provisions   28 SECTION 9   28   9.1    Organization   28  
9.2    Authorization; No Conflict   28   9.3    Validity and Binding Nature   29
  9.4    Financial Condition   29   9.5    No Material Adverse Change   29  
9.6    Litigation and Contingent Liabilities   29   9.7    Ownership of
Properties; Liens   29   9.8    Subsidiaries   29   9.9    Pension Plans   29  
9.10    Investment Company Act   29   9.11    Public Utility Holding Company Act
  29   9.12    Regulation U   30   9.13    Taxes   30   9.14    Solvency, etc.  
30   9.15    Environmental Matters   30   9.16    Insurance   31   9.17    Real
Property   31   9.18    Information   31   9.19    Intellectual Property   31  
9.20    Burdensome Obligations   31   9.21    Labor Matters   31   9.22    No
Default   31 SECTION 10   32   10.1    Reports, Certificates and Other
Information   32     10.1.1    Annual Report   32     10.1.2    Interim Reports
  32     10.1.3    Compliance Certificates   32     10.1.4    Reports to the SEC
and to Shareholders   32     10.1.5    Notice of Default, Litigation and ERISA
Matters   33     10.1.6    Borrowing Base Certificates   33    
10.1.7    Management Reports   33     10.1.8    Projections   33    
10.1.9    Subordinated Debt Notices   33     10.1.10    Year 2000 Problem   33  
  10.1.11    Patent Schedules   33     10.1.12    Other Information   34  
10.2    Books, Records and Inspections   34   10.3    Maintenance of Property;
Insurance   34   10.4    Compliance with Laws; Payment of Taxes and Liabilities
  35   10.5    Maintenance of Existence, etc.   35

iii

--------------------------------------------------------------------------------

  10.6    Financial Covenants   35     10.6.1    Fixed Charge Coverage Ratio  
35     10.6.2    Total Debt to EBITDA Ratio   35     10.6.3    Capital
Expenditures   35   10.7    Limitations on Debt   36   10.8    Liens   36  
10.9    Operating Leases   37   10.10    Restricted Payments   37  
10.11    Mergers, Consolidations, Sales   37   10.12    Modification of
Organizational Documents   37   10.13    Use of Proceeds   37   10.14    Further
Assurances   37   10.15    Transactions with Affiliates   38   10.16    Employee
Benefit Plans   38   10.17    Environmental Matters   38  
10.18    Unconditional Purchase Obligations   38   10.19    Inconsistent
Agreements   39   10.20    Business Activities   39   10.21    Investments   39
  10.22    Restriction of Amendments to Certain Documents   40   10.23    Fiscal
Year   40   10.24    Cancellation of Debt   40   10.25    Foreign Operations  
40 SECTION 11   40   11.1    Assignment Agreement   40     11.1.1    Notes   40
    11.1.2    Resolutions   40     11.1.3    Consents, etc.   40    
11.1.4    Incumbency and Signature Certificates   40     11.1.5    Guaranty   41
    11.1.6    Security Agreement   41     11.1.7    Pledge Agreements   41    
11.1.8    Opinions of Counsel   41     11.1.9    Insurance   41    
11.1.10    Copies of Documents   41     11.1.11    Payment of Fees   41    
11.1.12    Solvency Certificate   41     11.1.13    Search Results; Lien
Terminations   41     11.1.14    Filings, Registrations and Recordings   41    
11.1.15    Closing Certificate   41     11.1.16    Other   41  
11.2    Conditions   42     11.2.1    Compliance with Warranties, No Default,
etc.   42     11.2.2    Confirmatory Certificate   42 SECTION 12   42  
12.1    Events of Default   42     12.1.1    Non-Payment of the Loans, etc.   42
    12.1.2    Non-Payment of Other Debt   42     12.1.3    Other Material
Obligations   42     12.1.4    Bankruptcy, Insolvency, etc.   43    
12.1.5    Non-Compliance with Loan Documents   43

iv

--------------------------------------------------------------------------------

    12.1.6    Warranties   43     12.1.7    Pension Plans   43    
12.1.8    Judgments   43     12.1.9    Invalidity of Guaranty, etc.   43    
12.1.10    Invalidity of Collateral Documents, etc.   43    
12.1.11    Invalidity of Subordination Provisions, etc.   43    
12.1.12    Change of Control   44   12.2    Effect of Event of Default   44
SECTION 13   44   13.1    Appointment and Authorization   44  
13.2    Delegation of Duties   45   13.3    Liability of Agent   45  
13.4    Reliance by Agent   45   13.5    Notice of Default   45   13.6    Credit
Decision   46   13.7    Indemnification   46   13.8    Agent in Individual
Capacity   46   13.9    Successor Agent   46   13.10    Collateral Matters   47
SECTION 14   47   14.1    Waiver; Amendments   47   14.2    Confirmations   48  
14.3    Notices   48   14.4    Computations   48   14.5    Regulation U   48  
14.6    Costs, Expenses and Taxes   48   14.7    Subsidiary References   49  
14.8    Captions   49   14.9    Assignments; Participations   49  
14.9.1    Assignments   49   14.9.2    Participations   50   14.10    Governing
Law   50   14.11    Counterparts   50   14.12    Successors and Assigns   50  
14.13    Indemnification by the Company   50   14.14    Nonliability of Lenders
  51   14.15    Forum Selection and Consent to Jurisdiction   51  
14.16    Waiver of Jury Trial   52   14.17    Effect on Original Agreement   52

v

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT


        THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 18, 2002
(this "Agreement") is entered into among Fargo Electronics, Inc., a Delaware
corporation (the "Company"), the financial institutions that are or may from
time to time become parties hereto (together with their respective successors
and assigns, the "Banks") and LASALLE BANK NATIONAL ASSOCIATION (in its
individual capacity, "LaSalle"), as agent (in such capacity, the "Agent") for
the Banks.

        WHEREAS, the Company, the Banks and the Agent are the parties to that
certain Credit Agreement dated as of September 15, 2000, as amended to date (as
so amended, the "Original Agreement");

        WHEREAS, the Company, the Banks and the Agent desire to amend and
restate the Original Agreement in accordance with the terms hereof.

        NOW, THEREFORE, in consideration of the mutual agreements herein
contained, the parties hereto agree to amend and restate the Original Agreement
as follows:


SECTION 1

DEFINITIONS.


        1.1    Definitions.    When used herein the following terms shall have
the following meanings:

        Account Debtor means any Person who is obligated to the Company or any
Subsidiary under an Account Receivable.

        Account Receivable means, with respect to any Person, any right of such
person to payment for goods sold or leased or for services rendered, whether or
not evidenced by an instrument or chattel paper and whether or not yet earned by
performance.

        Acquisition means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of all or substantially
all of any business or division of a Person, (b) the acquisition of in excess of
50% of the capital stock, partnership interests, membership interests or equity
of any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary).

        Affected Loan—see Section 8.3.

        Affiliate of any Person means (i) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (ii) any officer or director of such Person. A Person shall be deemed
to be "controlled by" any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

        Agent means LaSalle in its capacity as agent for the Banks hereunder and
any successor thereto in such capacity.

        Agreement—see the Preamble.

        Asset Sale means the sale, lease, assignment or other transfer for value
(each a "Disposition") by the Company or any Subsidiary to any Person (other
than the Company or any Subsidiary) of any asset or right of the company or such
Subsidiary other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 90 days with another asset performing the same
or a similar

6

--------------------------------------------------------------------------------


function, (b) the sale or lease of inventory in the ordinary course of business
and (c) other Dispositions in any Fiscal Year the Net Cash Proceeds of which do
not in the aggregate exceed $250,000.00.

        Assignment Agreement—see Section 14.9.1.

        Attorney Costs means, with respect to any Person, all reasonable fees
and charges of any counsel to such Person, the reasonable allocable cost of
internal legal services of such Person, all reasonable disbursements of such
internal counsel and all court costs and similar legal expenses.

        Bank—see the Preamble. References to the "Banks" shall include the
Issuing Bank; for purposes of clarification only, to the extent that LaSalle (or
any successor Issuing Bank) may have any rights or obligations in addition to
those of the other Banks due to its status as Issuing Bank, its status as such
will be specifically referenced.

        Base Rate means at any time the greater of (a) the Federal Funds Rate
plus 0.5% and (b) the Prime Rate.

        Base Rate Loan means any Loan which bears interest at or by reference to
the Base Rate.

        Base Rate Margin—see the Pricing Schedule.

        Borrowing Base means, at any date of determination, an amount equal to
the sum of: (a) an amount (the "Accounts Receivable Availability") equal to 80%
of the unpaid amount (net of such reserves and allowances as the Agent deems
necessary in its reasonable discretion) of all Eligible Accounts Receivable;
plus (b) an amount (the "Inventory Availability") equal to the lesser of:
(i) 50% of the value (net of such reserves and allowances as the Agent deems
necessary in its reasonable discretion) of all Eligible Inventory valued at the
lower of cost, determined on a first in first out basis, or market; or
(ii) $1,500,000.00. The amount of the Borrowing Base shall be determined
periodically by the Agent from the most recent Borrowing Base Certificate and
supporting reports delivered to the Agent pursuant to Section 10.1.6 and the
components of such Borrowing Base determination shall be revised by the Agent in
its reasonable discretion based on the results of the periodic inspections of
the Company's books and records performed by, or on behalf of, the Agent
pursuant to Section 10.2

        Borrowing Base Certificate means a certificate substantially in the form
of Exhibit D.

        Business Day means any day on which LaSalle is open for commercial
banking business in Chicago, Illinois and Minneapolis, Minnesota and, in the
case of a Business Day which relates to a Eurodollar Loan, on which dealings are
carried on in the London interbank eurodollar market.

        Capital Expenditures means all expenditures which, in accordance with
GAAP, would be required to be capitalized and shown on the consolidated balance
sheet of the Company, but excluding expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed
(i) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (ii) with awards
of compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.

        Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

        Cash Collateralize means to deliver cash collateral to the Agent, to be
held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Agent, derivatives of such term have
corresponding meanings.

        Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand

7

--------------------------------------------------------------------------------


notes, in each case (unless issued by a Bank or its holding company) rated at
least A-l by Standard & Poor's Ratings Group or P-l by Moody's Investors
Service, Inc., (c) any deposit account, certificate of deposit (or time deposits
represented by such certificates of deposit) or banker's acceptance, maturing
not more than one year after such time, or overnight Federal Funds transactions
that are issued or sold by any Bank or its holding company or by a commercial
banking institution that is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $500,000,000
and (d) any repurchase agreement entered into with any Bank (or other commercial
banking institution of the stature referred to in clause (c)) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a) through (c) and (ii) has a market value at the
time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such Bank (or other commercial banking institution)
thereunder.

        CERCLA—see Section 9.15.

        Code means the Internal Revenue Code of 1986.

        Collateral Access Agreement means that certain Subordination of
Landlord's Lien dated August 17, 2001, by and among Aetna Life Insurance
Company, the Company and the Agent, as originally executed and as it may be
amended, modified, supplemented, restated or replaced from time to time, and any
other agreement in form and substance reasonably satisfactory to the Agent
pursuant to which a mortgagee or lessor of real property on which collateral is
stored or otherwise located, or a warehouseman, processor or other bailee of
Inventory, acknowledges the Liens of the Agent and waives any Liens held by such
Person on such property, and, in the case of any such agreement with a mortgagee
or lessor, permits the Agent access to and use of such real property for a
reasonable amount of time following the occurrence and during the continuance of
an Event of Default to assemble, complete and sell any collateral stored or
otherwise located thereon.

        Collateral Collateral has the meaning given such term in the Security
Agreement.

        Collateral Documents means the Security Agreement and any other
agreement or instrument pursuant to which the Company, any Subsidiary or any
other Person grants collateral to the Agent for the benefit of the Banks.

        Commitment means, as to any Bank, such Bank's commitment to make Loans,
and to issue or participate in Letters of Credit, under this Agreement. The
initial amount of each Bank's Pro Rata Share of the Revolving Commitment Amount
is set forth on Schedule 2.1.

        Company—see the Preamble.

        Computation Period means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter.

        Consolidated Net Income means, with respect to the Company and its
Subsidiaries for any period, the net income (or loss) of the Company and its
Subsidiaries for such period, excluding any gains from Asset Sales, any
extraordinary gains or extraordinary non-cash losses, any gains or non-cash
losses from discontinued operations and any other non-recurring gains or
non-cash losses.

        Controlled Group means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Company, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

        Debt of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, whether or not evidenced by bonds, debentures,
notes or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP or under any lease treated as an
operating

8

--------------------------------------------------------------------------------


lease under GAAP and as a loan or financing for U.S. income tax purposes;
(c) all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade accounts payable in the ordinary course of
business), (d) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person,
(e) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn) and banker's acceptances issued for
the account of such Person (including the Letters of Credit), (f) all Hedging
Obligations of such Person, (g) all Suretyship Liabilities of such Person and
(h) all Debt of any partnership of which such Person is a general partner and
for which such Person is or may become personally liable.

        Debt to be Repaid means Debt listed on Schedule 11.1.

        Designated Person means the Company's Chief Financial Officer, Director
of Finance or General Counsel.

        Designated Proceeds—see Section 6.2.2(a).

        Disposal—see the definition of "Release".

        Dollar and the sign "$" mean lawful money of the United States of
America.

        EBITDA means, for any period, Consolidated Net Income for such period
plus, to the extent deducted in determining such Consolidated Net Income,
Interest Expense, income tax expense, depreciation and amortization for such
period and up to $1,500,000 in expenses incurred by the Company with respect to
the acquisition of the Company by Zebra Technologies, Inc. prior to March 31,
2002.

        Effective Date—see Section 11.1.

        Eligible Account Receivable means an Account Receivable owing to the
Company which meets each of the following requirements:

        (1)  it arises from the sale of goods or the rendering of services by
the Company; and if it arises from the sale of goods, (i) such goods comply with
such Account Debtor's specifications (if any) and have been delivered to such
Account Debtor and (ii) the Company has possession of, or if requested by the
Agent has delivered to the Agent, delivery receipts evidencing such delivery;

        (2)  it (a) is subject to a perfected Lien in favor of the Agent and
(b) is not subject to any other assignment, claim or Lien;

        (3)  it is a valid, legally enforceable and unconditional obligation of
the Account Debtor with respect thereto, and is not subject to any counterclaim,
credit, allowance, discount, rebate or adjustment by the Account Debtor with
respect thereto, or to any claim by such Account Debtor denying liability
thereunder in whole or in part;

        (4)  there is no bankruptcy, insolvency or liquidation proceeding by or
against the Account Debtor with respect thereto;

        (5)  the Account Debtor with respect thereto is a resident or citizen
of, and is located within, the United States or Canada, unless: (a) the sale of
goods or services giving rise to such Account Receivable is on letter of credit,
banker's acceptance or other credit support terms reasonably satisfactory to the
Agent; or (b) (i) is insured pursuant to a foreign credit insurance policy
insuring against country and credit risk, satisfactory to the Agent in its sole
discretion; and (ii) such insurance policy is duly assigned to the Agent
pursuant to an assignment agreement that is acceptable to the Agent in its sole
discretion; and provided, that any such Account Receivable shall only be deemed
eligible to the extent of the applicable policy limits and, provided, further,
that up to $100,000.00 of Accounts Receivable where the Account Debtor with
respect thereto is not a

9

--------------------------------------------------------------------------------




resident or citizen of the United States or Canada that would otherwise not to
be Eligible Accounts Receivable because such Accounts Receivable are not so
insured shall be deemed to be Eligible Accounts Receivable;

        (6)  it is not an Account Receivable arising from a "sale on approval,"
"sale or return," "consignment" or "bill and hold" or subject to any other
repurchase or return agreement;

        (7)  it is not an Account Receivable with respect to which possession
and/or control of the goods sold giving rise thereto is held, maintained or
retained by the Company (or by any agent or custodian of the Company) for the
account of or subject to further and/or future direction from the Account Debtor
with respect thereto;

        (8)  it arises in the ordinary course of business of the Company;

        (9)  if the Account Debtor is the United States or any department,
agency or instrumentality thereof, the Company has assigned its right to payment
of such Account Receivable to the Agent pursuant to the Assignment of Claims Act
of 1940;

      (10)  if the Account Receivable is evidenced by chattel paper or an
instrument, the originals of such chattel paper or instrument shall have been
endorsed and/or assigned and delivered to the Agent in a manner satisfactory to
the Agent;

      (11)  such Account Receivable is not more than the lesser of: (a) 60 days
past the due date thereof; or (b) 90 days past the original invoice date
thereof, in each case according to the original terms of sale;

      (12)  it is not an Account Receivable with respect to an Account Debtor
that is located in any jurisdiction which has adopted a statute or other
requirement with respect to which any Person that obtains business from within
such jurisdiction must file a notice of business activities report or make any
other required filings in a timely manner in order to enforce its claims in such
jurisdiction's courts unless such notice of business activities report has been
duly and timely filed or the Company is exempt from filing such report and has
provided the Agent with satisfactory evidence of such exemption;

      (13)  the Account Debtor with respect thereto is not an Affiliate of the
Company;

      (14)  it is not owed by an Account Debtor with respect to which 25% or
more of the aggregate amount of outstanding Accounts Receivable owed at such
time by such Account Debtor is classified as ineligible under clause (11) of
this definition; provided, that, the Agent, in its sole discretion, may agree to
exclude certain past due Accounts Receivable from the calculation of the
category of ineligible Accounts Receivable described in this clause (14) where
the Company has: (a) informed the Agent that a specific Account Receivable's
past due status arises out of a dispute or other special circumstances with the
respective Account Debtor; and (b) provided Agent with such detailed information
concerning such dispute or other special circumstances as Agent may request to
make such a determination; it being understood, however, that notwithstanding
any such determination of eligibility, the Agent will have the right to deem any
such Accounts Receivable to be ineligible at any future date of determination;
and

      (15)  if the aggregate amount of all Accounts Receivable owed by the
Account Debtor thereon exceeds 25% of the aggregate amount of all Accounts
Receivable at such time, then all Accounts Receivable owed by such Account
Debtor in excess of such amount shall be deemed ineligible; provided, that, at
the request of the Company, the Agent, in its sole discretion, may agree to deem
Accounts Receivable owed by an Account Debtor that would otherwise be ineligible
pursuant to this clause (15) to be eligible; it being understood, however, that
notwithstanding any such determination of eligibility, the Agent will have the
right to deem any such Accounts Receivable to be ineligible at any future date
of determination.

10

--------------------------------------------------------------------------------




        An Account Receivable which is at any time an Eligible Account
Receivable, but which subsequently fails to meet any of the foregoing
requirements, shall forthwith cease to be an Eligible Account Receivable.
Further, with respect to any Account Receivable, if the Agent or the Required
Banks at any time hereafter determine in their discretion that the prospect of
payment or performance by the Account Debtor with respect thereto is materially
impaired for any reason whatsoever, such Account Receivable shall cease to be an
Eligible Account Receivable after notice of such determination is given to the
Company.

        Eligible Inventory means Inventory of the Company consisting of "card
inventory," "printer ribbon inventory," "print heads inventory," or
"overlaminate inventory," "inkjet printers," "ink and cartridges for inkjet
printers" which meets each of the following requirements:

        (1)  it (a) is subject to a perfected Lien in favor of the Agent and
(b) is not subject to any other assignment, claim or Lien;

        (2)  it is saleable;

        (3)  it is in the possession and control of the Company and it is stored
and held in facilities owned by the Company or, if such facilities are not so
owned, the Agent is in possession of a Collateral Access Agreement with respect
thereto;

        (4)  it is not Inventory produced in violation of the Fair Labor
Standards Act and subject to the "hot goods" provisions contained in Title 29
U.S.C. §215;

        (5)  it is not subject to any agreement which would restrict the Agent's
ability to sell or otherwise dispose of such Inventory;

        (6)  it is located in the United States or in any territory or
possession of the United States that has adopted Article 9 of the Uniform
Commercial Code;

        (7)  it is not "in transit" to the Company or held by the Company on
consignment; and

        (8)  it is not "work in process;" and

        (9)  the Agent shall not have determined in its discretion that it is
unacceptable due to age, type, category, quality, quantity and/or any other
reason whatsoever.

        Inventory which is at any time Eligible Inventory but which subsequently
fails to meet any of the foregoing requirements shall forthwith cease to be
Eligible Inventory.

        Environmental Claims means all claims, however asserted, by any
governmental, regulatory or judicial authority or other Person alleging
potential liability or responsibility for violation of any Environmental Law, or
for release or injury to the environment.

        Environmental Laws means all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case relating to Environmental Matters.

        Environmental Matters means any matter arising out of or relating to
health and safety, or pollution or protection of the environment or workplace,
including any of the foregoing relating to the presence, use, production,
generation, handling, transport, treatment, storage, disposal, distribution,
discharge, release, control or cleanup of any Hazardous Substance.

        ERISA means the Employee Retirement Income Security Act of 1974.

        Eurocurrency Reserve Percentage means, with respect to any Eurodollar
Loan for any Interest Period, a percentage (expressed as a decimal) equal to the
daily average during such Interest Period of the percentage in effect on each
day of such Interest Period, as prescribed by the FRB, for determining

11

--------------------------------------------------------------------------------


the aggregate maximum reserve requirements applicable to "Eurocurrency
Liabilities" pursuant to Regulation D or any other then applicable regulation of
the FRB which prescribes reserve requirements applicable to "Eurocurrency
Liabilities" as presently defined in Regulation D.

        Eurodollar Loan means any Loan which bears interest at a rate determined
by reference to the Eurodollar Rate (Reserve Adjusted).

        Eurodollar Margin—see the Pricing Schedule.

        Eurodollar Office means with respect to any Bank the office or offices
of such Bank which shall be making or maintaining the Eurodollar Loans of such
Bank hereunder. A Eurodollar Office of any Bank may be, at the option of such
Bank, either a domestic or foreign office.

        Eurodollar Rate means, with respect to any Eurodollar Loan for any
Interest Period, a rate per annum equal to the offered rate for deposits in
Dollars for a period equal or comparable to such Interest Period which appears
on Telerate page 3750 as of 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period. "Telerate Page 3750 "means the display
designated as "Page 3750" on the Telerate Service (or such other page as may
replace page 3750 on that service or such other service as may be nominated by
the British Bankers' Association as the information vendor for the purpose of
displaying British Bankers' Association Interest Settlement Rates for Dollar
deposits).

        Eurodollar Rate (Reserve Adjusted) means, with respect to any Eurodollar
Loan for any Interest Period, a rate per annum (rounded upwards, if necessary,
to the nearest 1/100th of 1%) determined pursuant to the following formula:

Eurodollar Rate           =                  Eurodollar Rate                  
(Reserve Adjusted)            1-Eurocurrency Reserve Percentage.

        Event of Default means any of the events described in Section 12.1.

        Federal Funds Rate means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor
publication, "H.15(519)") on the preceding Business Day opposite the caption
"Federal Funds (Effective)"; or, if for any relevant day such rate is not so
published on any such preceding Business Day, the rate for such day will be the
arithmetic mean as determined by the Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 A.M. (New York City time) on
that day by each of three leading brokers of Federal funds transactions in New
York City selected by the Agent.

        Fiscal Month means a fiscal month of a Fiscal Year.

        Fiscal Quarter means a fiscal quarter of a Fiscal Year.

        Fiscal Year means the fiscal year of the Company and its Subsidiaries,
which period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., "Fiscal Year 2002") refer to the Fiscal Year ending on December 31 of
such calendar year.

        Fixed Charge Coverage Ratio means, for any Computation Period, the ratio
of (a) EBITDA to (b) the sum for such period of (i) Interest Expense plus
(ii) required payments of principal of Debt (excluding required payments of
principal of the Revolving Loans).

        FRB means the Board of Governors of the Federal Reserve System or any
successor thereto.

        GAAP means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or

12

--------------------------------------------------------------------------------


agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination.

        Group—see Section 2.2.1.

        Guaranty means a guaranty in the form approved by the Agent and Required
Banks.

        Hazardous Substances—see Section 9.15.

        Hedging Agreement means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

        Hedging Obligation means, with respect to any Person, any liability of
such Person under any Hedging Agreement.

        Interest Expense means for any period the consolidated interest expense
of the Company and its Subsidiaries for such period (including all imputed
interest on Capital Leases and synthetic leases) and all commitment fees, letter
of credit fees, agency fees, facility fees, balance deficiency fees and similar
fees or expenses in connection with the borrowing of money.

        Interest Period means, as to any Eurodollar Loan, the period commencing
on the date such Loan is borrowed or continued as, or converted into, a
Eurodollar Loan and ending on the date one, two, three or six months thereafter
as selected by the Company pursuant to Section 2.2.2 or 2.2.3, as the case may
be; provided that:

          (i)  if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

        (ii)  any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

        (iii)  the Company may not select any Interest Period for a Revolving
Loan which would extend beyond the scheduled Termination Date.

        Inventory has the meaning assigned to such term in the Uniform
Commercial Code as in effect in the State of Minnesota on the date hereof.

        Investment means, relative to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance or by becoming obligated with respect to a Suretyship Liability
in respect of obligations of such other Person (other than travel, relocation
and similar advances to employees and agents in the ordinary course of
business).

        Issuing Bank means LaSalle in its capacity as the issuer of Letters of
Credit hereunder and its successors and assigns in such capacity.

        LaSalle—see the Preamble.

        L/C Application means, with respect to any request for the issuance of a
Letter of Credit, a letter of credit application in the form being used by the
Issuing Bank at the time of such request for the type of letter of credit
requested.

        LC Fee Rate—see the Pricing Schedule.

        Letter of Credit—see Section 2.1.3.

13

--------------------------------------------------------------------------------


        Lien means, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person which secures payment or performance of any
obligation and shall include any mortgage, lien, encumbrance, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.

        Loan Documents means this Agreement, the Notes, the L/C Applications,
the Collateral Documents and each other document listed on Schedule 1.

        Loan Party means the Company and each Subsidiary.

        Loans means Revolving Loans.

        Mandatory Prepayment Event—see Section 6.2.2(a).

        Margin Stock means any "margin stock" as defined in Regulation U.

        Master Letter of Credit Agreement means that certain Master Letter of
Credit Agreement dated as of September 15, 2000, between the Company and
LaSalle, as originally executed and as it may be amended, modified,
supplemented, restated or replaced from time to time.

        Material Adverse Effect means (a) a material adverse change in, or a
material adverse effect upon, the financial condition, operations, assets,
business, properties or prospects of the Company and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of the Company or any Subsidiary
to perform any of its obligations under any Loan Document or (c) a material
adverse effect upon any substantial portion of the collateral under the
Collateral Documents or upon the legality, validity, binding effect or
enforceability against the Company or any Subsidiary of any Loan Document.

        Multiemployer Pension Plan means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any member of the
Controlled Group may have any liability.

        Net Cash Proceeds means:

        (a)  with respect to any Asset Sale the aggregate cash proceeds
(including cash proceeds received by way of deferred payment of principal
pursuant to a note, installment receivable or otherwise, but only as and when
received) received by the Company or any Subsidiary pursuant to such Asset Sale
net of (i) the direct costs relating to such sale, transfer or other disposition
(including sales commissions and legal, accounting and investment banking fees),
(ii) taxes paid or reasonably estimated by the Company to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements) and (iii) amounts required to be applied to the
repayment of any Debt secured by a Lien on the asset subject to such Asset Sale
(other than the Loans); and

        (b)  with respect to any issuance of equity securities, the aggregate
cash proceeds received by the Company or any Subsidiary pursuant to such
issuance, net of the direct costs relating to such issuance (including sales and
underwriter's commission.

        Non-Use Fee Rate—see the Pricing Schedule.

        Note—see Section 3.1.

        Operating Lease means any lease of (or other agreement conveying the
right to use) any real or personal property by the Company or any Subsidiary, as
lessee, other than any Capital Lease.

        PBGC means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

        Pension Plan means a defined-benefit "pension plan", as such term is
defined in Section 3(2) of ERISA, which is subject to Title IV of ERISA (other
than a Multiemployer Pension Plan), and to

14

--------------------------------------------------------------------------------


which the Company or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

        Permitted Acquisition see Section 10.21(j).

        Person means any natural person, corporation, partnership, trust,
limited liability company, association, governmental authority or unit, or any
other entity, whether acting in an individual, fiduciary or other capacity.

        Prime Rate means, for any day, the rate of interest in effect for such
day as publicly announced from time to time by LaSalle as its prime rate
(whether or not such rate is actually charged by LaSalle). Any change in the
Prime Rate announced by LaSalle shall take effect at the opening of business on
the day specified in the public announcement of such change.

        Pro Rata Share means, with respect to any Bank, the percentage specified
opposite such Bank's name on Schedule 2.1 hereto, as adjusted from time to time
in accordance with the terms hereof.

        RCRA—see Section 9.15.

        Regulation D means Regulation D of the FRB.

        Regulation U means Regulation U of the FRB.

        Release has the meaning specified in CERCLA and the term "Disposal" (or
"Disposed") has the meaning specified in RCRA; provided that in the event either
CERCLA or RCRA is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply as of the effective date of such
amendment; and provided, further, that to the extent that the laws of a state
wherein any affected property lies establish a meaning for "Release" or
"Disposal" which is broader than is specified in either CERCLA or RCRA, such
broader meaning shall apply.

        Required Banks means Banks having Pro Rata Shares aggregating 60% or
more; provided, however, that if there are only two Banks party to this
Agreement, then the Required Banks shall be defined as Banks having Pro Rata
Shares aggregating 100%.

        Revolving Commitment Amount means $5,000,000.00, as reduced from time to
time pursuant to Section 6.1.

        Revolving Loan—see Section 2.1.1.

        Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

        SEC means the Securities and Exchange Commission or any other
governmental authority succeeding to any of the principal functions thereof.

        Security Agreement means the Amended and Restated Security Agreement
dated as of even date herewith made by the Company in favor of the Agent for the
benefit of itself and the ratable benefit of the Banks, as originally executed
and as it may be amended, modified, supplemented, restated or replaced from time
to time.

        Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

        Subordinated Debt means any unsecured Debt of the Company which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Banks.

15

--------------------------------------------------------------------------------


        Subsidiary means, with respect to any Person, a corporation,
partnership, limited liability company or other entity of which such Person
and/or its other Subsidiaries own, directly or indirectly, such number of
outstanding shares or other ownership interests as have more than 50% of the
ordinary voting power for the election of directors or other managers of such
corporation, partnership, limited liability company or other entity. Unless the
context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.

        Suretyship Liability means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to or otherwise to invest in a
debtor, or otherwise to assure a creditor against loss) any indebtedness,
obligation or other liability of any other Person (other than by endorsements of
instruments in the course of collection), or guarantees the payment of dividends
or other distributions upon the shares of any other Person. The amount of any
Person's obligation in respect of any Suretyship Liability shall (subject to any
limitation set forth therein) be deemed to be the principal amount of the debt,
obligation or other liability supported thereby.

        "Tangible Net Worth": At any date, the sum of the common stock,
preferred stock, additional paid-in capital, and retained earnings of the
Company (excluding treasury stock), less the book value of all assets of the
Company that would be treated as intangibles under GAAP, including without
limitation: (a) goodwill, organizational expenses, research and development
expenses, trademarks, trade names, copyrights, patents, patent applications,
licenses and rights in any thereof, covenants not to compete, training costs and
other similar intangibles; (b) all deferred charges or unamortized debt discount
and expenses other than deferred income taxes; (c) all prepaid expenses;
(d) securities which are not readily marketable; (e) any write-up in the book
value of any assets resulting from a reevaluation thereof subsequent to the date
of the Company's annual financial statement described in Section 9.4; and
(f) amounts due from officers or Affiliates.

        Termination Date means the earlier to occur of (a) December 18, 2005 or
(b) such other date on which the Commitments terminate pursuant to Section 6 or
12.

        Total Debt means all Debt of the Company and its Subsidiaries,
determined on a consolidated basis, excluding (i) contingent obligations in
respect of Suretyship Liabilities (except to the extent constituting Suretyship
Liabilities in respect of Debt of a Person other than the Company or any
Subsidiary), (ii) Hedging Obligations and (iii) Debt of the Company to
Subsidiaries and Debt of Subsidiaries to the Company or to other Subsidiaries.

        Total Debt to EBITDA Ratio means, as of the last day of any Fiscal
Quarter, the ratio of (i) Total Debt as of such day to (ii) EBITDA for the
Computation Period ending on such day.

        Type of Loan or Borrowing—see Section 2.2.1. The types of Loans or
borrowings under this Agreement are as follows: Base Rate Loans or borrowings
and Eurodollar Loans or borrowings.

        Unmatured Event of Default means any event that, if it continues
uncured, will, with lapse of time or notice or both, constitute an Event of
Default.

        Wholly-Owned Subsidiary means, as to any Person, another Person all of
the shares of capital stock or other ownership interests of which (except
directors' qualifying shares) are at the time directly or indirectly owned by
such Person and/or another Wholly-Owned Subsidiary of such Person.

        1.2  Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

        (b)  Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

        (c)  The term "including" is not limiting and means "including without
limitation."

16

--------------------------------------------------------------------------------




        (d)  In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including"; the words "to"
and "until" each mean "to but excluding", and the word "through" means "to and
including."

        (e)  Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document, and (ii) references to any statute or regulation
shall be construed as including all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statute or regulation.

        (f)    This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

        (g)  This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the Company,
the Banks and the other parties thereto and are the products of all parties.
Accordingly, they shall not be construed against the Agent or the Banks merely
because of the Agent's or Banks' involvement in their preparation.


SECTION 2

COMMITMENTS OF THE BANKS; BORROWING, CONVERSION AND
LETTER OF CREDIT PROCEDURES.


        2.1    Commitments.    On and subject to the terms and conditions of
this Agreement, each of the Banks, severally and for itself alone, agrees to
make loans to, and to issue or participate in letters of credit for the account
of, the Company as follows:

        2.1.1    Revolving Loan Commitment.    Each Bank will make loans on a
revolving basis ("Revolving Loans") from time to time until the Termination Date
in such Bank's Pro Rata Share of such aggregate amounts as the Company may
request from all Banks; provided that the Revolving Outstandings will not at any
time exceed the lesser of (x) the Revolving Commitment Amount and (y) the
Borrowing Base. On the Effective Date, the "Revolving Loans" outstanding under
the Original Agreement shall be deemed to be outstanding Revolving Loans
hereunder and shall be subject to, and governed by this Agreement.

        2.1.2    L/C Commitment.    (a) The Issuing Bank will issue standby
letters of credit, in each case containing such terms and conditions as are
permitted by this Agreement and are reasonably satisfactory to the Issuing Bank
(each a "Letter of Credit"), at the request of and for the account of the
Company from time to time before the date which is 30 days prior to the
Termination Date and (b) as more fully set forth in Section 2.3.2, each Bank
agrees to purchase a participation in each such Letter of Credit; provided that
(i) the aggregate Stated Amount of all Letters of Credit shall not at any time
exceed $500,000.00 and (ii) the Revolving Outstandings will not at any time
exceed the lesser of (x) the Revolving Commitment Amount and (y) the Borrowing
Base.    On the Effective Date, the "Letters of Credit" outstanding under the
Original Agreement shall be deemed to be outstanding Letters of Credit hereunder
and shall be subject to, and governed by this Agreement.

        2.1.3    Term Loan.    Intentionally deleted.

        2.2    Loan Procedures.    

        2.2.1    Various Types of Loans.    Each Revolving Loan shall be divided
into tranches which are, either a Base Rate Loan or a Eurodollar Loan (each a
"type" of Loan), as the Company shall specify in the related notice of borrowing
or conversion pursuant to Section 2.2.2 or 2.2.3.

17

--------------------------------------------------------------------------------

Eurodollar Loans having the same Interest Period are sometimes called a "Group"
or collectively "Groups". Base Rate Loans and Eurodollar Loans may be
outstanding at the same time, provided that not more than four (4) different
Groups of Eurodollar Loans shall be outstanding at any one time. All borrowings,
conversions and repayments of Revolving Loans shall be effected so that each
Bank will have a pro rata share (according to its Pro Rata Share) of all types
and Groups of Loans..

        2.2.2    Borrowing Procedures.    The Company shall give written notice
or telephonic notice (followed immediately by written confirmation thereof) to
the Agent of each proposed borrowing not later than (a) in the case of a Base
Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a Eurodollar borrowing, 11:00 A.M., Chicago
time, at least three Business Days prior to the proposed date of such borrowing.
Each such notice shall be effective upon receipt by the Agent, shall be
irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a Eurodollar borrowing, the initial Interest Period therefor.
Promptly upon receipt of such notice, the Agent shall advise each Bank thereof.
Not later than 1:00 P.M., Chicago time, on the date of a proposed borrowing,
each Bank shall provide the Agent at the office specified by the Agent with
immediately available funds covering such Bank's Pro Rata Share of such
borrowing and, so long as the Agent has not received written notice that the
conditions precedent set forth in Section 11 with respect to such borrowing have
not been satisfied, the Agent shall pay over the funds received by the Agent to
the Company on the requested borrowing date. Each borrowing shall be on a
Business Day. Each Base Rate borrowing shall be in an aggregate amount of at
least $100,000.00 and an integral multiple of $25,000.00, and each Eurodollar
borrowing shall be in an aggregate amount of at least $500,000.00 and an
integral multiple of at least $100,000.00.

        2.2.3    Conversion and Continuation Procedures.    

        (a)  Subject to Section 2.2.1, the Company may, upon irrevocable written
notice to the Agent in accordance with clause (b) below:

          (i)  elect, as of any Business Day, to convert any Loans (or, for
conversion into Eurodollar Loans, any part thereof in an aggregate amount not
less than $100,000.00 or a higher integral multiple of $100,000.00) into Loans
of the other type; or

        (ii)  elect, as of the last day of the applicable Interest Period, to
continue any Eurodollar Loans having Interest Periods expiring on such day (or
any part thereof in an aggregate amount not less than $100,000.00 or a higher
integral multiple of $100,000.00) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of Eurodollar Loans shall be at
least $100,000.00 and an integral multiple of $100,000.00.

        (b)  The Company shall give written or telephonic (followed immediately
by written confirmation thereof) notice to the Agent of each proposed conversion
or continuation not later than (i) in the case of conversion into Base Rate
Loans, 11:00 A.M., Chicago time, on the proposed date of such conversion and
(ii) in the case of conversion into or continuation of Eurodollar Loans,
11:00 A.M., Chicago time, at least three Business Days prior to the proposed
date of such conversion or continuation, specifying in each case:

          (i)  the proposed date of conversion or continuation;

        (ii)  the aggregate amount of Loans to be converted or continued;

        (iii)  the type of Loans resulting from the proposed conversion or
continuation; and

18

--------------------------------------------------------------------------------




        (iv)  in the case of conversion into, or continuation of, Eurodollar
Loans, the duration of the requested Interest Period therefor.

        (c)  If upon the expiration of any Interest Period applicable to
Eurodollar Loans, the Company has failed to select timely a new Interest Period
to be applicable to such Eurodollar Loans, the Company shall be deemed to have
elected to convert such Eurodollar Loans into Base Rate Loans effective on the
last day of such Interest Period.

        (d)  The Agent will promptly notify each Bank of its receipt of a notice
of conversion or continuation pursuant to this Section 2.2.3 or, if no timely
notice is provided by the Company, of the details of any automatic conversion.

        (e)  Any conversion of a Eurodollar Loan on a day other than the last
day of an Interest Period therefor shall be subject to Section 8.4.

        2.3    Letter of Credit Procedures.    

        2.3.1    L/C Applications.    The Company shall give notice to the Agent
and the Issuing Bank of the proposed issuance of each Letter of Credit on a
Business Day which is at least three Business Days (or such lesser number of
days as the Agent and the Issuing Bank shall agree in any particular instance in
their sole discretion) prior to the proposed date of issuance of such Letter of
Credit. Each such notice shall be accompanied by an L/C Application, duly
executed by the Company and in all respects satisfactory to the Agent and the
Issuing Bank, together with such other documentation as the Agent or the Issuing
Bank may request in support thereof, it being understood that each L/C
Application shall specify, among other things, the date on which the proposed
Letter of Credit is to be issued, the expiration date of such Letter of Credit
(which shall not be later than the earlier to occur of (x) one year after the
date of issuance thereof and (y) thirty days prior to the scheduled Termination
Date) and whether such Letter of Credit is to be transferable in whole or in
part. So long as the Issuing Bank has not received written notice that the
conditions precedent set forth in Section 11 with respect to the issuance of
such Letter of Credit have not been satisfied, the Issuing Bank shall issue such
Letter of Credit on the requested issuance date. The Issuing Bank shall promptly
advise the Agent of the issuance of each Letter of Credit and of any amendment
thereto, extension thereof or event or circumstance changing the amount
available for drawing thereunder. In the event of any inconsistency between the
terms of any L/C Application or the Master Letter of Credit Agreement, on the
one hand, and the terms of this Agreement, on the other hand, the terms of this
Agreement shall control.

        2.3.2    Participations in Letters of Credit.    Concurrently with the
issuance of each Letter of Credit, the Issuing Bank shall be deemed to have sold
and transferred to each other Bank, and each other Bank shall be deemed
irrevocably and unconditionally to have purchased and received from the Issuing
Bank, without recourse or warranty, an undivided interest and participation, to
the extent of such other Bank's Pro Rata Share, in such Letter of Credit and the
Company's reimbursement obligations with respect thereto. For the purposes of
this Agreement, the unparticipated portion of each Letter of Credit shall be
deemed to be the Issuing Bank's "participation" therein. The Issuing Bank hereby
agrees, upon request of the Agent or any Bank, to deliver to the Agent or such
Bank a list of all outstanding Letters of Credit issued by the Issuing Bank,
together with such information related thereto as the Agent or such Bank may
reasonably request.

        2.3.3    Reimbursement Obligations.    The Company hereby
unconditionally and irrevocably agrees to reimburse the Issuing Bank for each
payment or disbursement made by the Issuing Bank under any Letter of Credit
honoring any demand for payment made by the beneficiary thereunder, in each case
on the date that such payment or disbursement is made. Any amount not reimbursed
on the date of such payment or disbursement shall bear interest from the date of
such payment or

19

--------------------------------------------------------------------------------




disbursement to the date that the Issuing Bank is reimbursed by the Company
therefor, payable on demand, at a rate per annum equal to the Base Rate from
time to time in effect plus the Base Rate Margin from time to time in effect
plus, beginning on the third Business Day after receipt of notice from the
Issuing Bank of such payment or disbursement, 2% per annum. The Issuing Bank
shall notify the Company and the Agent whenever any demand for payment is made
under any Letter of Credit by the beneficiary thereunder; provided that the
failure of the Issuing Bank to so notify the Company shall not affect the rights
of the Issuing Bank or the Banks in any manner whatsoever.

        2.3.4    Limitation on Obligations of Issuing Bank.    In determining
whether to pay under any Letter of Credit, the Issuing Bank shall not have any
obligation to the Company or any Bank other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered and appear to comply on their face with the requirements of such
Letter of Credit. Any action taken or omitted to be taken by the Issuing Bank
under or in connection with any Letter of Credit, if taken or omitted in the
absence of gross negligence and willful misconduct, shall not impose upon the
Issuing Bank any liability to the Company or any Bank and shall not reduce or
impair the Company's reimbursement obligations set forth in Section 2.3.3 or the
obligations of the Banks pursuant to Section 2.3.5.

        2.3.5    Funding by Banks to Issuing Bank.    If the Issuing Bank makes
any payment or disbursement under any Letter of Credit and the Company has not
reimbursed the Issuing Bank in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement, or if any
reimbursement received by the Issuing Bank from the Company is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Company or otherwise, each other Bank shall be obligated to pay to the Agent for
the account of the Issuing Bank, in full or partial payment of the purchase
price of its participation in such Letter of Credit, its Pro Rata Share of such
payment or disbursement (but no such payment shall diminish the obligations of
the Company under Section 2.3.3), and, upon notice from the Issuing Bank, the
Agent shall promptly notify each other Bank thereof. Each other Bank irrevocably
and unconditionally agrees to so pay to the Agent in immediately available funds
for the Issuing Bank's account the amount of such other Bank's Percentage of
such payment or disbursement. If and to the extent any Bank shall not have made
such amount available to the Agent by 2:00 P.M., Chicago time, on the Business
Day on which such Bank receives notice from the Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Bank agrees to pay interest on such amount to
the Agent for the Issuing Bank's account forthwith on demand, for each day from
the date such amount was to have been delivered to the Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect. Any Bank's failure to make available
to the Agent its Pro Rata Share of any such payment or disbursement shall not
relieve any other Bank of its obligation hereunder to make available to the
Agent such other Bank's Pro Rata Share of such payment, but no Bank shall be
responsible for the failure of any other Bank to make available to the Agent
such other Bank's Pro Rata Share of any such payment or disbursement.

        2.4    Commitments Several.    The failure of any Bank to make a
requested Loan on any date shall not relieve any other Bank of its obligation
(if any) to make a Loan on such date, but no Bank shall be responsible for the
failure of any other Bank to make any Loan to be made by such other Bank.

        2.5    Certain Conditions.    Notwithstanding any other provision of
this Agreement, no Bank shall have an obligation to make any Loan, or to permit
the continuation of or any conversion into any Eurodollar Loan, and the Issuing
Bank shall not have any obligation to issue any Letter of Credit, if an Event of
Default or Unmatured Event of Default exists.

20

--------------------------------------------------------------------------------





SECTION 3

NOTES EVIDENCING LOANS.


        3.1    Notes.    The Loans of each Bank shall be evidenced by a
promissory note (each a "Note") substantially in the form set forth in
Exhibit A, with appropriate insertions, payable to the order of such Bank in a
face principal amount equal to the sum of such Bank's Pro Rata Share of the
Revolving Commitment Amount and payable in full on the Termination Date.

        3.2    Recordkeeping.    Each Bank shall record in its records, or at
its option on the schedule attached to its Note, the date and amount of each
Loan made by such Bank, each repayment or conversion thereof and, in the case of
each Eurodollar Loan, the dates on which each Interest Period for such Loan
shall begin and end. The aggregate unpaid principal amount so recorded shall be
rebuttable presumptive evidence of the principal amount owing and unpaid on such
Note. The failure to so record any such amount or any error in so recording any
such amount shall not, however, limit or otherwise affect the obligations of the
Company hereunder or under any Note to repay the principal amount of the Loans
evidenced by such Note together with all interest accruing thereon.


SECTION 4

INTEREST.


        4.1    Interest Rates.    The Company promises to pay interest on the
unpaid principal amount of each Loan for the period commencing on the date of
such Loan until such Loan is paid in full as follows:

        (a)  at all times while such Loan is a Base Rate Loan, at a rate per
annum equal to the sum of the Base Rate from time to time in effect plus the
Base Rate Margin from time to time in effect; and

        (b)  at all times while such Loan is a Eurodollar Loan, at a rate per
annum equal to the sum of the Eurodollar Rate (Reserve Adjusted) applicable to
each Interest Period for such Loan plus the Eurodollar Margin from time to time
in effect;

provided that at any time an Event of Default exists, if requested by the
Required Banks, the interest rate applicable to each Loan shall be increased by
2% per annum.

        4.2    Interest Payment Dates.    Accrued interest on each Base Rate
Loan shall be payable in arrears on the last day of each calendar quarter and at
maturity. Accrued interest on each Eurodollar Loan shall be payable on the last
day of each Interest Period relating to such Loan (and, in the case of a
Eurodollar Loan with a six-month Interest Period, on the three-month anniversary
of the first day of such Interest Period) and at maturity. After maturity,
accrued interest on all Loans shall be payable on demand.

        4.3    Setting and Notice of Eurodollar Rates.    The applicable
Eurodollar Rate for each Interest Period shall be determined by the Agent, and
notice thereof shall be given by the Agent promptly to the Company and each
Bank. Each determination of the applicable Eurodollar Rate by the Agent shall be
conclusive and binding upon the parties hereto, in the absence of demonstrable
error. The Agent shall, upon written request of the Company or any Bank, deliver
to the Company or such Bank a statement showing the computations used by the
Agent in determining any applicable Eurodollar Rate hereunder.

        4.4    Computation of Interest.    Interest shall be computed for the
actual number of days elapsed on the basis of a year of 360 days. The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.

21

--------------------------------------------------------------------------------


SECTION 5

FEES.


        5.1    Non-Use Fee.    The Company agrees to pay to the Agent for the
account of each Bank a non-use fee, for the period from the Effective Date to
the Termination Date, equal to 0.0375% of such Bank's Pro Rata Share (as
adjusted from time to time) of the unused amount of the Revolving Commitment
Amount on each day. For purposes of calculating usage under this Section, the
Revolving Commitment Amount shall be deemed used to the extent of the aggregate
principal amount of all outstanding Revolving Loans plus the Stated Amount of
all Letters of Credit. Such non-use fee shall be payable in arrears on the last
day of each calendar quarter and on the Termination Date for any period then
ending for which such non-use fee shall not have previously been paid. The
non-use fee shall be computed for the actual number of days elapsed on the basis
of a year of 360 days.

        5.2    Letter of Credit Fees.    

        (a)  The Company agrees to pay to the Agent for the account of each Bank
a letter of credit fee for each Letter of Credit equal to the LC Fee Rate in
effect from time to time of such Bank's Pro Rata Share (as adjusted from time to
time) of the undrawn amount of such Letter of Credit (computed for the actual
number of days elapsed on the basis of a year of 360 days) as of each day;
provided that, if requested by the Required Banks, the rate applicable to each
Letter of Credit shall be increased by 2% per annum at any time that an Event of
Default exists. Such letter of credit fee shall be payable in arrears on the
last day of each calendar quarter and on the Termination Date for the period
from the date of the issuance of each Letter of Credit (or the last day on which
the letter of credit fee was paid with respect thereto) to the date such payment
is due or, if earlier, the date on which such Letter of Credit expired or was
terminated.

        (b)  In addition, with respect to each Letter of Credit, the Company
agrees to pay to the Issuing Bank, for its own account, (i) such fees and
expenses as the Issuing Bank customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations and (ii) a letter of credit fronting fee in the amount and at
the times agreed to by the Company and the Issuing Bank.

        5.3    Upfront Fees.    The Company agrees to pay to the Agent for the
account of each Bank on the Effective Date an upfront fee equal to 0.0375% of
the aggregate Commitment (and the Agent agrees to promptly forward to each Bank
a portion of such upfront fee in the amount previously agreed to between the
Agent and such Bank).

        5.4    Agent's Fees.    The Company agrees to pay to the Agent such
agent's fees as are mutually agreed to from time to time by the Company and the
Agent; provided, that, no Agent's Fees shall be payable during any period when
LaSalle is the sole Bank.


SECTION 6

REDUCTION OR TERMINATION OF THE
REVOLVING COMMITMENT AMOUNT; PREPAYMENTS.


        6.1    Reduction or Termination of the Revolving Commitment Amount.    

        6.1.1    Voluntary Reduction or Termination of the Revolving Commitment
Amount.    The Company may from time to time on at least three Business Days'
prior written notice received by the Agent (which shall promptly advise each
Bank thereof) permanently reduce the Revolving Commitment Amount to an amount
not less than the Revolving Outstandings. Any such reduction shall be in an
amount not less than $500,000.00 or a higher integral multiple of $100,000.00.
Concurrently with any reduction of the Revolving Commitment Amount to zero, the
Company shall pay all interest

22

--------------------------------------------------------------------------------

on the Revolving Loans, all non-use fees and all letter of credit fees and shall
Cash Collateralize in full all obligations arising with respect to the Letters
of Credit.

        6.1.2    Mandatory Reductions of Revolving Commitment
Amount.    Intentionally deleted.

        6.1.3    All Reductions of the Revolving Commitment Amount.    All
reductions of the Revolving Commitment Amount shall reduce the Commitments pro
rata among the Banks according to their respective Pro Rata Shares.

        6.2    Prepayments.    

        6.2.1    Voluntary Prepayments.    The Company may from time to time
prepay the Loans in whole or in part; provided that the Company shall give the
Agent (which shall promptly advise each Bank) notice thereof not later than
11:00 A.M., Chicago time, on the day of such prepayment (which: (a) with respect
to any prepayment of a Base Rate Loan, shall be a Business Day; or (b) with
respect to any prepayment of a Eurodollar Rate Loan, shall be a Business Day
corresponding to the end of the respective Interest Period), specifying the
Loans to be prepaid and the date and amount of prepayment. Any such partial
prepayment shall be in an amount equal to $100,000.00 or a higher integral
multiple of $25,000.00.

        6.2.2    Mandatory Prepayments.    

        (a)  If on any day the Revolving Outstandings exceed the Borrowing Base,
the Company shall immediately prepay Revolving Loans and/or Cash Collateralize
the outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.

        (b)  If on any day on which the Revolving Commitment Amount is reduced
pursuant to Section 6.1.2 the Revolving Outstandings exceed the Revolving
Commitment Amount, the Company shall immediately prepay Revolving Loans or Cash
Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess.

        6.3    All Prepayments.    Each voluntary partial prepayment shall be in
a principal amount of $100,000.00 or a higher integral multiple of $25,000.00.
Any partial prepayment of a Group of Eurodollar Loans shall be subject to the
proviso to Section 2.2.3(a). Any prepayment of a Eurodollar Loan on a day other
than the last day of an Interest Period therefor shall include interest on the
principal amount being repaid and shall be subject to Section 8.4.


SECTION 7

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.


        7.1    Making of Payments.    All payments of principal of or interest
on the Notes, and of all fees, shall be made by the Company to the Agent in
immediately available funds at the office specified by the Agent not later than
1:00 p.m., Chicago time, on the date due; and funds received after that hour
shall be deemed to have been received by the Agent on the following Business
Day. The Agent shall promptly remit to each Bank its share of all such payments
received in collected funds by the Agent for the account of such Bank. All
payments under Section 8.1 shall be made by the Company directly to the Bank
entitled thereto.

        7.2    Application of Certain Payments.    Each payment of principal
shall be applied to such Loans as the Company shall direct by notice to be
received by the Agent on or before the date of such payment or, in the absence
of such notice, as the Agent shall determine in its discretion. Concurrently
with each remittance to any Bank of its share of any such payment, the Agent
shall advise such Bank as to the application of such payment.

23

--------------------------------------------------------------------------------


        7.3    Due Date Extension.    If any payment of principal or interest
with respect to any of the Loans, or of any fees, falls due on a day which is
not a Business Day, then such due date shall be extended to the immediately
following Business Day (unless, in the case of a Eurodollar Loan, such
immediately following Business Day is the first Business Day of a calendar
month, in which case such due date shall be the immediately preceding Business
Day) and, in the case of principal, additional interest shall accrue and be
payable for the period of any such extension.

        7.4    Setoff.    The Company agrees that the Agent and each Bank have
all rights of set-off and bankers' lien provided by applicable law, and in
addition thereto, the Company agrees that at any time any Event of Default
exists, the Agent and each Bank may apply to the payment of any obligations of
the Company hereunder, whether or not then due, any and all balances, credits,
deposits, accounts or moneys of the Company then or thereafter with the Agent or
such Bank.

        7.5    Proration of Payments.    If any Bank shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of offset or
otherwise, but excluding any payment pursuant to Section 8.7 or 14.9 and
payments of interest on any Affected Loan) on account of principal of or
interest on any Loan (or on account of its participation in any Letter of
Credit) in excess of its pro rata share of payments and other recoveries
obtained by all Banks on account of principal of and interest on the Loans (or
such participation) then held by them, such Bank shall purchase from the other
Banks such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Bank to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Bank, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

        7.6    Taxes.    All payments of principal of, and interest on, the
Loans and all other amounts payable hereunder shall be made free and clear of
and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, excluding franchise taxes
and taxes imposed on or measured by any Bank's net income or receipts (all
non-excluded items being called "Taxes"). If any withholding or deduction from
any payment to be made by the Company hereunder is required in respect of any
Taxes pursuant to any applicable law, rule or regulation, then the Company will:

        (a)  pay directly to the relevant authority the full amount required to
be so withheld or deducted;

        (b)  promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
authority; and

        (c)  pay to the Agent for the account of the Banks such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Bank will equal the full amount such Bank would have received
had no such withholding or deduction been required.

        Moreover, if any Taxes are directly asserted against the Agent or any
Bank with respect to any payment received by the Agent or such Bank hereunder,
the Agent or such Bank may pay such Taxes and the Company will promptly pay such
additional amounts (including any penalty, interest or expense) as is necessary
in order that the net amount received by such Person after the payment of such
Taxes (including any Taxes on such additional amount) shall equal the amount
such Person would have received had such Taxes not been asserted.

        If the Company fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Agent, for the account of the respective
Banks, the required receipts or other required documentary evidence, the Company
shall indemnify the Banks for any incremental Taxes, interest or penalties that
may become payable by any Bank as a result of any such failure. Such indemnity
shall be payable upon demand by the Agent (which demand shall be accompanied by
a statement setting forth

24

--------------------------------------------------------------------------------


the basis for such demand and a calculation of the amount thereof in reasonable
detail). For purposes of this Section 7.6, a distribution hereunder by the Agent
or any Bank to or for the account of any Bank shall be deemed a payment by the
Company.

        Each Bank that (a) is organized under the laws of a jurisdiction other
than the United States of America and (b)(i) is a party hereto on the Effective
Date or (ii) becomes an assignee of an interest under this Agreement under
Section 14.9.1 after the Effective Date (unless such Bank was already a Bank
hereunder immediately prior to such assignment) shall execute and deliver to the
Company and the Agent one or more (as the Company or the Agent may reasonably
request) United States Internal Revenue Service Forms 4224 or Forms 1001 or such
other forms or documents, appropriately completed, as may be applicable to
establish that such Bank is exempt from withholding or deduction of Taxes. The
Company shall not be required to pay additional amounts to any Bank pursuant to
this Section 7.6 to the extent that the obligation to pay such additional
amounts would not have arisen but for the failure of such Bank to comply with
this paragraph.

        7.7    Authorization.    The Company hereby irrevocably authorizes the
Agent and the Agent may, in its sole and absolute discretion, at any time and
from time to time, pay all or any portion of any of the Company's obligations
hereunder including, without limitation, interest, Attorney Costs and other
fees, costs and expenses of the Agent for which the Company is liable pursuant
to the terms of the Loan Documents, by charging any bank account of the Company
maintained with Agent or any Bank or by advancing the amount thereof to the
Company as a Revolving Loan and applying the proceeds of such Revolving Loan
against such obligations; provided, however, that the provisions of this
Section 7.7 shall not affect the Company's obligation to pay when due all
amounts payable by the Company under any of the Loan Documents whether or not
there are sufficient funds therefor in any such bank account of the Company with
Agent or any Bank, or whether after making such Revolving Loan the Revolving
Outstandings will exceed the lesser of: (a) the Revolving Commitment Amount; or
(b) the Borrowing Base and provided, further, that the Agent shall give two days
prior notice before charging any such account for the cost and expense of the
Agent referred to above.


SECTION 8

INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS.


        8.1    Increased Costs.    

        (a)  If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or any Eurodollar Office of
such Bank) with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency

          (i)  shall subject any Bank (or any Eurodollar Office of such Bank) to
any tax, duty or other charge with respect to its Eurodollar Loans, its Note or
its obligation to make Eurodollar Loans, or shall change the basis of taxation
of payments to any Bank of the principal of or interest on its Eurodollar Loans
or any other amounts due under this Agreement in respect of its Eurodollar Loans
or its obligation to make Eurodollar Loans (except for changes in the rate of
tax on the overall net income of such Bank or its Eurodollar Office imposed by
the jurisdiction in which such Bank's principal executive office or Eurodollar
Office is located);

        (ii)  shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of interest rates pursuant

25

--------------------------------------------------------------------------------




to Section 4), special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by any Bank (or any
Eurodollar Office of such Bank); or

        (iii)  shall impose on any Bank (or its Eurodollar Office) any other
condition affecting its Eurodollar Loans, its Note or its obligation to make
Eurodollar Loans;

and the result of any of the foregoing is to increase the cost to (or to impose
a cost on) such Bank (or any Eurodollar Office of such Bank) of making or
maintaining any Eurodollar Loan, or to reduce the amount of any sum received or
receivable by such Bank (or its Eurodollar Office) under this Agreement or under
its Note with respect thereto, then upon demand by such Bank (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Agent), the Company shall pay directly to such Bank such
additional amount as will compensate such Bank for such increased cost or such
reduction. If any Bank fails to demand such payment within 60 days after it
obtains knowledge of such an event, such Bank shall, with respect to
compensation payable pursuant to this Section, only be entitled to payment under
this Section for costs incurred from and after the date 60 days prior to the
date that such Bank makes its demand for payment.

        (b)  If any Bank shall reasonably determine that any change in, the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Bank or any
Person controlling such Bank with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Bank's or such controlling Person's capital as a consequence of
such Bank's obligations hereunder or under any Letter of Credit to a level below
that which such Bank or such controlling Person could have achieved but for such
change, adoption, phase-in or compliance (taking into consideration such Bank's
or such controlling Person's policies with respect to capital adequacy) by an
amount deemed by such Bank or such controlling Person to be material, then from
time to time, upon demand by such Bank (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent), the Company shall pay to such Bank such additional amount as will
compensate such Bank or such controlling Person for such reduction. If any Bank
fails to demand such payment within 60 days after it obtains knowledge of such
an event, such Bank shall, with respect to compensation payable pursuant to this
Section, only be entitled to payment under this Section for costs incurred from
and after the date 60 days prior to the date that such Bank makes its demand for
payment.

        8.2    Basis for Determining Interest Rate Inadequate or Unfair.    If
with respect to any Interest Period:

        (a)  deposits in Dollars (in the applicable amounts) are not being
offered to the Agent in the interbank eurodollar market for such Interest
Period, or the Agent otherwise reasonably determines (which determination shall
be binding and conclusive on the Company) that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable Eurodollar Rate; or

        (b)  any Bank advises the Agent that the Eurodollar Rate (Reserve
Adjusted) as determined by the Agent will not adequately and fairly reflect the
cost to such Bank of maintaining or funding Eurodollar Loans for such Interest
Period (taking into account any amount to which such Banks may be entitled under
Section 8.1) or that the making or funding of Eurodollar Loans has become
impracticable as a result of an event occurring after the Effective Date which
in the opinion of such Bank materially affects such Loans;

26

--------------------------------------------------------------------------------




then the Agent shall promptly notify the other parties thereof and, so long as
such circumstances shall continue, (i) no affected Bank shall be under any
obligation to make or convert into Eurodollar Loans and (ii) on the last day of
the current Interest Period for each Eurodollar Loan, such Loan shall, unless
then repaid in full, automatically convert to a Base Rate Loan.

        8.3    Changes in Law Rendering Eurodollar Loans Unlawful.    If any
change in, or the adoption of any new, law or regulation, or any change in the
interpretation of any applicable law or regulation by any governmental or other
regulatory body charged with the administration thereof, should make it (or in
the good faith judgment of any Bank cause a substantial question as to whether
it is) unlawful for any Bank to make, maintain or fund Eurodollar Loans, then
such Bank shall promptly notify each of the other parties hereto and, so long as
such circumstances shall continue, (a) such Bank shall have no obligation to
make or convert into Eurodollar Loans (but shall make Base Rate Loans
concurrently with the making of or conversion into Eurodollar Loans by the Banks
which are not so affected, in each case in an amount equal to the amount of
Eurodollar Loans which would be made or converted into by such Bank at such time
in the absence of such circumstances) and (b) on the last day of the current
Interest Period for each Eurodollar Loan of such Bank (or, in any event, on such
earlier date as may be required by the relevant law, regulation or
interpretation), such Eurodollar Loan shall, unless then repaid in full,
automatically convert to a Base Rate Loan. Each Base Rate Loan made by a Bank
which, but for the circumstances described in the foregoing sentence, would be a
Eurodollar Loan (an "Affected Loan") shall remain outstanding for the same
period as the Group of Eurodollar Loans of which such Affected Loan would be a
part absent such circumstances.

        8.4    Funding Losses.    The Company hereby agrees that upon demand by
any Bank (which demand shall be accompanied by a statement setting forth the
basis for the amount being claimed, a copy of which shall be furnished to the
Agent), the Company will indemnify such Bank against any net loss or expense
which such Bank may sustain or incur (including any net loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Bank to fund or maintain any Eurodollar Loan), as reasonably determined
by such Bank, as a result of (a) any payment, prepayment or conversion of any
Eurodollar Loan of such Bank on a date other than the last day of an Interest
Period for such Loan (including any conversion pursuant to Section 8.3) or
(b) any failure of the Company to borrow, convert or continue any Loan on a date
specified therefor in a notice of borrowing, conversion or continuation pursuant
to this Agreement. For this purpose, all notices to the Agent pursuant to this
Agreement shall be deemed to be irrevocable.

        8.5    Right of Banks to Fund through Other Offices.    Each Bank may,
if it so elects, fulfill its commitment as to any Eurodollar Loan by causing a
foreign branch or Affiliate of such Bank to make such Loan; provided that in
such event for the purposes of this Agreement such Loan shall be deemed to have
been made by such Bank and the obligation of the Company to repay such Loan
shall nevertheless be to such Bank and shall be deemed held by it, to the extent
of such Loan, for the account of such branch or Affiliate.

        8.6    Discretion of Banks as to Manner of Funding.    Notwithstanding
any provision of this Agreement to the contrary, each Bank shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Bank had actually funded
and maintained each Eurodollar Loan during each Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate for
such Interest Period.

        8.7    Mitigation of Circumstances; Replacement of Banks.    

        (a)  Each Bank shall promptly notify the Company and the Agent of any
event of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Bank's sole judgment,
otherwise disadvantageous to such Bank) to mitigate or avoid,

27

--------------------------------------------------------------------------------

(i) any obligation by the Company to pay any amount pursuant to Section 7.6 or
8.1 or (ii) the occurrence of any circumstances described in Section 8.2 or 8.3
(and, if any Bank has given notice of any such event described in clause (i) or
(ii) above and thereafter such event ceases to exist, such Bank shall promptly
so notify the Company and the Agent). Without limiting the foregoing, each Bank
will designate a different funding office if such designation will avoid (or
reduce the cost to the Company of) any event described in clause (i) or (ii) of
the preceding sentence and such designation will not, in such Bank's sole
judgment, be otherwise disadvantageous to such Bank.

        (b)  If the Company becomes obligated to pay additional amounts to any
Bank pursuant to Section 7.6 or 8.1, or any Bank gives notice of the occurrence
of any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Agent and the Issuing Bank in their
reasonable discretion (such other bank being called a "Replacement Bank") to
purchase the Loans of such Bank and such Bank's rights hereunder, without
recourse to or warranty by, or expense to, such Bank, for a purchase price equal
to the outstanding principal amount of the Loans payable to such Bank plus any
accrued but unpaid interest on such Loans and all accrued but unpaid fees owed
to such Bank and any other amounts payable to such Bank under this Agreement,
and to assume all the obligations of such Bank hereunder, and, upon such
purchase and assumption (pursuant to an Assignment Agreement), such Bank shall
no longer be a party hereto or have any rights hereunder (other than rights with
respect to indemnities and similar rights applicable to such Bank prior to the
date of such purchase and assumption) and shall be relieved from all obligations
to the Company hereunder, and the Replacement Bank shall succeed to the rights
and obligations of such Bank hereunder.

        8.8    Conclusiveness of Statements; Survival of
Provisions.    Determinations and statements of any Bank pursuant to
Section 8.1, 8.2, 8.3 or 8.4 shall be conclusive absent demonstrable error.
Banks may use reasonable averaging and attribution methods in determining
compensation under Sections 8.1 and 8.4, and the provisions of such Sections
shall survive repayment of the Loans, cancellation of the Notes, expiration or
termination of the Letters of Credit and termination of this Agreement.


SECTION 9

WARRANTIES.


        To induce the Agent and the Banks to enter into this Agreement and to
induce the Banks to make Loans and issue and participate in Letters of Credit
hereunder, the Company represents and warrants to the Agent and the Banks that:

        9.1    Organization.    The Company is a corporation validly existing
and in good standing under the laws of the State of Delaware; each Subsidiary is
validly existing and in good standing under the laws of the jurisdiction of its
organization; and each of the Company and each Subsidiary is duly qualified to
do business in each jurisdiction where, because of the nature of its activities
or properties, such qualification is required, except for such jurisdictions
where the failure to so qualify would not have a Material Adverse Effect.

        9.2    Authorization; No Conflict.    Each of the Company and each other
Loan Party is duly authorized to execute and deliver each Loan Document to which
it is a party, the Company is duly authorized to borrow monies hereunder and
each of the Company and each other Loan Party is duly authorized to perform its
obligations under each Loan Document to which it is a party. The execution,
delivery and performance by the Company of this Agreement and by each of the
Company and each other Loan Party of each Loan Document to which it is a party,
and the borrowings by the Company hereunder, do not and will not (a) require any
consent or approval of any governmental agency or authority (other than any
consent or approval which has been obtained and is in full force and effect),
(b) conflict with (i) any provision of law, (ii) the charter, by-laws or other
organizational documents of

28

--------------------------------------------------------------------------------


the Company or any other Loan Party or (iii) any agreement, indenture,
instrument or other document, or any judgment, order or decree, which is binding
upon the Company or any other Loan Party or any of their respective properties
or (c) require, or result in, the creation or imposition of any Lien on any
asset of the Company, any Subsidiary or any other Loan Party (other than Liens
in favor of the Agent created pursuant to the Collateral Documents).

        9.3    Validity and Binding Nature.    Each of this Agreement and each
other Loan Document to which the Company or any other Loan Party is a party is
the legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors' rights generally and to
general principles of equity.

        9.4    Financial Condition.    The audited consolidated financial
statements of the Company and its Subsidiaries as at December 31, 2001 and the
unaudited consolidated financial statements of the Company and the Subsidiaries
as at September 30, 2002, copies of each of which have been delivered to each
Bank, were prepared in accordance with GAAP (subject, in the case of such
unaudited statements, to the absence of footnotes and to normal year-end
adjustments) and present fairly the consolidated financial condition of the
Company and its Subsidiaries as at such dates and the results of their
operations for the periods then ended.

        9.5    No Material Adverse Change.    Since December 31, 2001 there has
been no material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Company and its Subsidiaries taken as a
whole.

        9.6    Litigation and Contingent Liabilities.    No litigation
(including derivative actions), arbitration proceeding or governmental
investigation or proceeding is pending or, to the Company's knowledge,
threatened against the Company or any Subsidiary which might reasonably be
expected to have a Material Adverse Effect, except as set forth in Schedule 9.6.
Other than any liability incident to such litigation or proceedings, neither the
Company nor any Subsidiary has any material contingent liabilities not listed on
Schedule 9.6 or permitted by Section 10.7.

        9.7    Ownership of Properties; Liens.    Each of the Company and each
Subsidiary owns good and, in the case of real property, marketable title to all
of its properties and assets, real and personal, tangible and intangible, of any
nature whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 10.8.

        9.8    Subsidiaries.    As of the Effective Date, the Company has no
Subsidiaries other than those listed on Schedule 9.8.

        9.9    Pension Plans.    During the five year period prior to the date
of the execution and delivery of this Agreement or the making of any Loan or the
issuance of any Letter of Credit, neither the Company nor any member of its
Controlled Group has maintained, established, sponsored or contributed to any
Pension Plan or Multiemployer Pension Plan.

        9.10    Investment Company Act.    Neither the Company nor any
Subsidiary is an "investment company" or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940.

        9.11    Public Utility Holding Company Act.    Neither the Company nor
any Subsidiary is a "holding company", or a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company", within the meaning of the Public Utility Holding Company
Act of 1935.

29

--------------------------------------------------------------------------------


        9.12    Regulation U.    The Company is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

        9.13    Taxes.    Each of the Company and each Subsidiary has filed all
tax returns and reports required by law to have been filed by it and has paid
all taxes and governmental charges thereby shown to be owing, except any such
taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

        9.14    Solvency, etc.    On the Effective Date, and immediately prior
to and after giving effect to the issuance of each Letter of Credit and each
borrowing hereunder and the use of the proceeds thereof, (a) each of the
Company's and each other Loan Party's assets will exceed its liabilities and
(b) each of the Company and each other Loan Party will be solvent, will be able
to pay its debts as they mature, will own property with fair saleable value
greater than the amount required to pay its debts and will have capital
sufficient to carry on its business as then constituted.

        9.15    Environmental Matters.    

        (a)    No Violations.    Except as set forth on Schedule 9.15, neither
the Company nor any Subsidiary, nor any operator of the Company's or any
Subsidiary's properties, is in violation, or alleged violation, of any judgment,
decree, order, law, permit, license, rule or regulation pertaining to
environmental matters, including those arising under the Resource Conservation
and Recovery Act ("RCRA"), the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 ("CERCLA"), the Superfund Amendments and
Reauthorization Act of 1986 or any other Environmental Law which (i) in any
single case, requires expenditures in any three-year period of $100,000.00 or
more by the Company and its Subsidiaries in penalties and/or for investigative,
removal or remedial actions or (ii) individually or in the aggregate otherwise
might reasonably be expected to have a Material Adverse Effect.

        (b)    Notices.    Except as set forth on Schedule 9.15 and for matters
arising after the Effective Date, in each case none of which could singly or in
the aggregate be expected to have a Material Adverse Effect, neither the Company
nor any Subsidiary has received notice from any third party, including any
Federal, state or local governmental authority: (a) that any one of them has
been identified by the U.S. Environmental Protection Agency as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B; (b) that any hazardous waste, as
defined by 42 U.S.C. §6903(5), any hazardous substance as defined by 42 U.S.C.
§9601(14), any pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any
toxic substance, oil or hazardous material or other chemical or substance
regulated by any Environmental Law (all of the foregoing, "Hazardous
Substances") which any one of them has generated, transported or disposed of has
been found at any site at which a Federal, state or local agency or other third
party has conducted a remedial investigation, removal or other response action
pursuant to any Environmental Law; (c) that the Company or any Subsidiary must
conduct a remedial investigation, removal, response action or other activity
pursuant to any Environmental Law; or (d) of any Environmental Claim.

        (c)    Handling of Hazardous Substances.    Except as set forth on
Schedule 9.15, (i) no portion of the real property or other assets of the
Company or any Subsidiary has been used for the handling, processing, storage or
disposal of Hazardous Substances except in accordance in all material respects
with applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on such properties;
(ii) in the course of any activities conducted by the Company, any Subsidiary or
the operators of any real property of the Company or any Subsidiary, no
Hazardous Substances have been generated or are being used on such properties
except in accordance in all material respects with applicable Environmental
Laws; (iii) there have been no Releases or threatened Releases of Hazardous
Substances on, upon, into or from any real property or other assets of the
Company or any

30

--------------------------------------------------------------------------------




Subsidiary, which Releases singly or in the aggregate might reasonably be
expected to have a material adverse effect on the value of such real property or
assets; (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of the real property or other assets of the Company or
any Subsidiary which, through soil or groundwater contamination, may have come
to be located on, and which might reasonably be expected to have a material
adverse effect on the value of, the real property or other assets of the Company
or any Subsidiary; and (v) any Hazardous Substances generated by the Company and
its Subsidiaries have been transported offsite only by properly licensed
carriers and delivered only to treatment or disposal facilities maintaining
valid permits as required under applicable Environmental Laws, which
transporters and facilities have been and are operating in compliance in all
material respects with such permits and applicable Environmental Laws.

        9.16    Insurance.    Set forth on Schedule 9.16 is a complete and
accurate summary of the property and casualty insurance program of the Company
and its Subsidiaries as of the Effective Date (including the names of all
insurers, policy numbers, expiration dates, amounts and types of coverage,
annual premiums, exclusions, deductibles, self-insured retention, and a
description in reasonable detail of any self-insurance program, retrospective
rating plan, fronting arrangement or other risk assumption arrangement involving
the Company or any Subsidiary).

        9.17    Real Property.    Set forth on Schedule 9.17 is a complete and
accurate list, as of the Effective Date, of the address of all real property
owned or leased by the Company or any Subsidiary, together with, in the case of
leased property, the name and mailing address of the lessor of such property.

        9.18    Information.    All information heretofore or contemporaneously
herewith furnished in writing by the Company or any other Loan Party to the
Agent or any Bank for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of the Company or any Subsidiary to the Agent or any
Bank pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which made (it being recognized by the Agent
and the Banks that any projections and forecasts provided by the Company are
based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

        9.19    Intellectual Property.    The Company and each Subsidiary owns
and possesses or has a license or other right to use all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights and copyrights as are necessary for the conduct of the
business of the Company and its Subsidiaries, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect.

        9.20    Burdensome Obligations.    Neither the Company nor any
Subsidiary is a party to any agreement or contract or subject to any corporate
or partnership restriction which might reasonably be expected to have a Material
Adverse Effect.

        9.21    Labor Matters.    Except as set forth on Schedule 9.21, neither
the Company nor any Subsidiary is subject to any labor or collective bargaining
agreement. There are no existing or threatened strikes, lockouts or other labor
disputes involving the Company or any Subsidiary that singly or in the aggregate
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Company and its Subsidiaries are not in
violation of the Fair Labor Standards Act or any other applicable law, rule or
regulation dealing with such matters.

        9.22    No Default.    No Event of Default or Unmatured Event of Default
exists or would result from the incurring by the Company of any Debt hereunder
or under any other Loan Document.

31

--------------------------------------------------------------------------------



SECTION 10

COVENANTS.


        Until the expiration or termination of the Commitments and thereafter
until all obligations of the Company hereunder and under the other Loan
Documents are paid in full and all Letters of Credit have been terminated, the
Company agrees that, unless at any time the Required Banks shall otherwise
expressly consent in writing, it will:

        10.1    Reports, Certificates and Other Information.    Furnish to the
Agent and each Bank:

        10.1.1    Annual Report.    Promptly when available and in any event
within 90 days after the close of each Fiscal Year: (a) a copy (which may be
included in the 10K Reports described below) of the annual audit report of the
Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without qualification by PriceWaterhouseCoopers LLP or other independent
auditors of recognized standing selected by the Company and reasonably
acceptable to the Required Banks, together with a comparison with the budget for
such Fiscal Year and a comparison with the previous Fiscal Year; and
(b) consolidating balance sheets of the Company and its Subsidiaries as of the
end of such Fiscal Year and a consolidating statement of earnings for the
Company and its Subsidiaries for such Fiscal Year, certified by a Designated
Person.

        10.1.2    Interim Reports.    (a) Promptly when available and in any
event within 45 days after the end of each Fiscal Quarter (except the last
Fiscal Quarter of each Fiscal Year), a copy (which may be included in the 10Q
Reports described below) of the consolidated and consolidating balance sheets of
the Company and its Subsidiaries as of the end of such Fiscal Quarter, together
with consolidated and consolidating statements of earnings and cash flows for
such Fiscal Quarter and for the period beginning with the first day of such
Fiscal Year and ending on the last day of such Fiscal Quarter, together with a
comparison with the corresponding period of the previous Fiscal Year and a
comparison with the budget for such period of the current Fiscal Year, certified
by a Designated Person; and (b) promptly when available and in any event within
30 days after the end of each month (except the last month of each Fiscal
Quarter), consolidated and consolidating balance sheets of the Company and its
Subsidiaries as of the end of such month, together with consolidated and
consolidating statements of earnings and a consolidated statement of cash flows
for such month and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such month, together with the Company's
Financial Summary, certified by a Designated Person.

        10.1.3    Compliance Certificates.    Contemporaneously with the
furnishing of a copy of each annual audit report pursuant to Section 10.1.1 and
each set of quarterly statements pursuant to Section 10.1.2, a duly completed
compliance certificate in the form of Exhibit B, with appropriate insertions,
dated the date of such annual report or such quarterly statements and signed by
a Designated Person, containing (i) a computation of each of the financial
ratios and restrictions set forth in Section 10.6 and to the effect that such
officer has not become aware of any Event of Default or Unmatured Event of
Default that has occurred and is continuing or, if there is any such event,
describing it and the steps, if any, being taken to cure it and (ii) a written
statement of the Company's management setting forth a discussion of the
Company's financial condition, changes in financial condition and results of
operations in such detail as the Agent, in its reasonable discretion, may
require.

        10.1.4    Reports to the SEC and to Shareholders.    Promptly upon the
filing or sending thereof, copies of all regular, periodic or special reports of
the Company or any Subsidiary filed with the SEC including, without limitation,
copies of the Company's 10K Report and 10Q Report (or, in either case, any
successor report) filed with the SEC; copies of all registration statements of
the

32

--------------------------------------------------------------------------------




Company or any Subsidiary filed with the SEC (other than on Form S-8); and
copies of all proxy statements or other communications made to security holders
generally.

        10.1.5    Notice of Default, Litigation and ERISA Matters.    Promptly
upon becoming aware of any of the following, written notice describing the same
and the steps being taken by the Company or the Subsidiary affected thereby with
respect thereto:

        (a)  the occurrence of an Event of Default or an Unmatured Event of
Default;

        (b)  any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Company to the Banks which has been
instituted or, to the knowledge of the Company, is threatened against the
Company or any Subsidiary or to which any of the properties of any thereof is
subject which might reasonably be expected to have a Material Adverse Effect;

        (c)  any cancellation or material change in any insurance maintained by
the Company or any Subsidiary; or

        (d)  any other event (including (i) any violation of any Environmental
Law or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any law, rule or regulation) which might reasonably be expected
to have a Material Adverse Effect.

        10.1.6    Borrowing Base Certificates.    Within 30 days of the end of
each Fiscal Month, a Borrowing Base Certificate dated as of the end of such
Fiscal Month and executed by a Designated Person on behalf of the Company
together with, if the Agent so requests, an accounts receivable aging dated as
of such Fiscal Month end; provided, that at any time an Event of Default exists,
the Agent may require the Company to deliver Borrowing Base Certificates more
frequently and to deliver reconciliations, reports, certificates and other
supporting documentation.

        10.1.7    Management Reports.    Promptly upon the request of the Agent
or any Bank, copies of all detailed financial and management reports submitted
to the Company by independent auditors in connection with each annual or interim
audit made by such auditors of the books of the Company.

        10.1.8    Projections, Budget.    As soon as practicable, and in any
event within:

        (a)  30 days prior to the commencement of each Fiscal Year, financial
projections for the Company and its Subsidiaries for such Fiscal Year
(including, without limitation, forecasted income statements, balance sheets,
cash flows, and financial covenant compliance) prepared in a manner consistent
with the projections delivered by the Company to the Banks prior to the
Effective Date or otherwise in a manner reasonably satisfactory to the Agent;
and

        (b)  60 days after the commencement of each Fiscal Year, a copy of the
Company's annual budget for such Fiscal Year approved by the Company's Board of
Directors; accompanied by a certificate of a Designated Person on behalf of the
Company to the effect that such budget was approved by the Company's Board of
Directors.

        10.1.9    Subordinated Debt Notices.    Intentionally Deleted.

        10.1.10    Year 2000 Problem.    Intentionally Deleted.

        10.1.11    Patent Schedules.    Contemporaneously with the furnishing of
a copy of each annual audit report pursuant to Section 10.1.1: (a) a schedule
signed by a Designated Person describing all of the Company's and its
Subsidiaries' United States patents and patent applications; and (b) an
amendment to the Notice of Security Interest most recently filed in the United
States Patent and Trademark Office conforming such filing to the scheduled
patent and publicly available patent applications, each of which shall be in
form and substance satisfactory to the Agent The Agent and each Bank agree that,
except as may be required by applicable law or regulation, or by reason of

33

--------------------------------------------------------------------------------




subpoena after providing notice thereof and an opportunity to contest unless
such notice is prohibited by the terms of the subpoena or applicable law, court
order or government action or as may be necessary or convenient for the
enforcement of the Agent's and the Banks' rights and remedies under the Loan
Documents or applicable law after the occurrence and during the continuance of
any Event of Default, neither the Agent nor such Bank will divulge, publish or
otherwise reveal, either directly or through another, to any Person (other than
to an Assignee or a Participant or a prospective Assignee or Participant) any of
the scheduled non-publicly available patent applications which the Company has
identified in writing as being confidential; provided, however, that no such
information shall be confidential when it: (x) was known to the public prior to
the date of its disclosure to the Agent and the Banks; (y) becomes known to the
public subsequent to the date of its disclosure by the Company through no act of
the Agent or any Bank, or (z) becomes known to the Agent or any Bank on a
non-confidential basis from a source other than the Company.

        10.1.12    Other Information.    Promptly from time to time, such other
information concerning the Company and its Subsidiaries as any Bank or the Agent
may reasonably request.

        10.2    Books, Records and Inspections.    Keep, and cause each
Subsidiary to keep, its books and records in accordance with sound business
practices sufficient to allow the preparation of financial statements in
accordance with GAAP; permit, and cause each Subsidiary to permit, any Bank or
the Agent or any representative thereof to inspect the properties and operations
of the Company or such Subsidiary; and permit, and cause each Subsidiary to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Bank or the Agent or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and the
Company hereby authorizes such independent auditors to discuss such financial
matters with any Bank or the Agent or any representative thereof), and to
examine (and, at the expense of the Company or the applicable Subsidiary,
photocopy extracts from) any of its books or other records; and permit, and
cause each Subsidiary to permit, the Agent and its representatives to inspect
the Inventory and other tangible assets of the Company or such Subsidiary, to
perform appraisals of the equipment of the Company or such Subsidiary, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to Inventory, Accounts Receivable and any other collateral.
All such inspections, appraisals, or audits by the Agent shall be at the
Company's expense, provided that so long as no Event of Default or Unmatured
Event of Default exists, the Company shall not be required to reimburse the
Agent for appraisals more frequently than twice each calendar year or for more
than $10,000.00 per calendar year.

        10.3    Maintenance of Property; Insurance.    

        (a)  Keep, and cause each Subsidiary to keep, all property useful and
necessary in the business of the Company or such Subsidiary in good working
order and condition, ordinary wear and tear excepted.

        (b)  Maintain, and cause each Subsidiary to maintain, with responsible
insurance companies, such insurance as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.16 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule; and, upon request of the Agent or any Bank, furnish
to the Agent or such Bank a certificate setting forth in reasonable detail the
nature and extent of all insurance maintained by the Company and its
Subsidiaries. The Company shall cause each issuer of an insurance policy to
provide the Agent with an endorsement (i) showing loss payable to the Agent with
respect to each policy of property or casualty insurance and naming the Agent
and each Bank as an additional insured with respect to each policy of

34

--------------------------------------------------------------------------------




insurance for liability for personal injury or property damage, (ii) providing
that 30 days' notice will be given to the Agent prior to any cancellation of,
material reduction or change in coverage provided by or other material
modification to such policy and (iii) reasonably acceptable in all other
respects to the Agent.

        (c)  UNLESS THE COMPANY PROVIDES THE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE AGENT MAY PURCHASE INSURANCE
AT THE COMPANY'S EXPENSE TO PROTECT THE AGENT'S AND THE BANKS' INTERESTS IN THE
COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT THE COMPANY'S INTERESTS.
THE COVERAGE THAT THE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST
THE COMPANY IN CONNECTION WITH THE COLLATERAL. THE COMPANY MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE AGENT, BUT ONLY AFTER PROVIDING THE AGENT WITH
EVIDENCE THAT THE COMPANY HAS OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT.
IF THE AGENT PURCHASES INSURANCE FOR THE COLLATERAL, THE COMPANY WILL BE
RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER
CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER.
THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE
COMPANY MAY BE ABLE TO OBTAIN ON ITS OWN.

        10.4    Compliance with Laws; Payment of Taxes and
Liabilities.    (a) Comply, and cause each Subsidiary to comply, in all material
respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply could not
reasonably be expected to have a Material Adverse Effect; and (b) pay, and cause
each Subsidiary to pay, prior to delinquency, all taxes and other governmental
charges against it or any of its property, as well as claims of any kind which,
if unpaid, might become a Lien on any of its property; provided that the
foregoing shall not require the Company or any Subsidiary to pay any such tax or
charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings, shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP, the Company's or its Subsidiary's title
to its property is not materially adversely affected or its use of such property
in the ordinary course of its business is not materially interfered with;
provided further that, in all events, the Company or its Subsidiary shall pay or
cause to be paid all such taxes, assessments, charges or levies forthwith upon
the commencement of foreclosure of any lien which may have attached as security
therefor

        10.5    Maintenance of Existence, etc.    Maintain and preserve, and
(subject to Section 10.11) cause each Subsidiary to maintain and preserve,
(a) its existence and good standing in the jurisdiction of its organization and
(b) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary (except in
those instances in which the failure to be qualified or in good standing does
not have a Material Adverse Effect).

        10.6    Financial Covenants.    

        10.6.1    Fixed Charge Coverage Ratio.    Not permit the Fixed Charge
Coverage Ratio for any Computation Period to be less than 2.00 to 1.00.

        10.6.2    Total Debt to EBITDA Ratio.    Not permit the Total Debt to
EBITDA Ratio as of the last day of any Computation Period to exceed 1.25 to
1.00.

        10.6.3    Capital Expenditures.    Not permit the aggregate amount of
all Capital Expenditures made by the Company and its Subsidiaries to exceed:
(a) $3,000,000.00 in the Company's Fiscal

35

--------------------------------------------------------------------------------




Year 2002 or the Company's Fiscal Year 2003; or (b) $5,000,000.00 in any
subsequent Fiscal Year of the Company.

        10.7    Limitations on Debt.    Not, and not permit any Subsidiary to,
create, incur, assume or suffer to exist any Debt, except:

        (a)  obligations under this Agreement and the other Loan Documents;

        (b)  Debt secured by Liens permitted by Section 10.8(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $500,000.00;

        (c)  Debt of Subsidiaries to the Company;

        (d)  unsecured Debt of the Company to Subsidiaries;

        (e)  Subordinated Debt;

        (f)    Hedging Obligations incurred for bona fide hedging purposes and
not for speculation; and

        (g)  Debt described on Schedule 10.7 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased.

        10.8    Liens.    Not, and not permit any Subsidiary to, create or
permit to exist any Lien on any of its real or personal properties, assets or
rights of whatsoever nature (whether now owned or hereafter acquired), except:

        (a)  Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves;

        (b)  Liens arising in the ordinary course of business (such as (i) Liens
of carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens incurred in connection with worker's compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any deposits or advances or
borrowed money or the deferred purchase price of property or services and, in
each case, for which it maintains adequate reserves;

        (c)  Liens described on Schedule 10.8;

        (d)  subject to the limitation set forth in Section 10.7(b), (i) Liens
arising in connection with Capital Leases (and attaching only to the property
being leased), (ii) Liens existing on property at the time of the acquisition
thereof by the Company or any Subsidiary (and not created in contemplation of
such acquisition) and (iii) Liens that constitute purchase money security
interests on any property securing debt incurred for the purpose of financing
all or any part of the cost of acquiring such property, provided that any such
Lien attaches to such property within 60 days of the acquisition thereof and
attaches solely to the property so acquired;

        (e)  attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $250,000.00 arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

        (f)    easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of the Company or any
Subsidiary; and

36

--------------------------------------------------------------------------------



        (g)  Liens arising under the Loan Documents.

        10.9    Operating Leases.    Not permit the aggregate amount of all
rental payments under Operating Leases made (or scheduled to be made) by the
Company and its Subsidiaries (on a consolidated basis) to exceed $2,000,000.00
in any Fiscal Year.

        10.10    Restricted Payments.    Not, and not permit any Subsidiary to,
(a) make any distribution to any of its shareholders, (b) purchase or redeem any
of its capital stock or other equity interests or any warrants, options or other
rights in respect thereof, (c) pay any management fees or similar fees to any of
its shareholders or any Affiliate thereof, (d) make any redemption, prepayment,
defeasance or repurchase of any Subordinated Debt or (e) set aside funds for any
of the foregoing; provided, that, so long as no Event of Default has occurred
and is continuing either before or after giving effect thereto, the Company may
make, or permit a Subsidiary to make, the distributions, purchases, and
redemptions otherwise prohibited pursuant Sections 10.10 (a) and 10.10(b).
Notwithstanding the foregoing, any Subsidiary may pay dividends or make other
distributions to the Company or to a Wholly-Owned Subsidiary.

        10.11    Mergers, Consolidations, Sales.    Not, and not permit any
Subsidiary to, be a party to any merger or consolidation, or purchase or
otherwise acquire all or substantially all of the assets or any stock of any
class of, or any partnership or joint venture interest in, any other Person, or,
except in the ordinary course of its business, sell, transfer, convey or lease
all or any substantial part of its assets, or sell or assign with or without
recourse any receivables, except for (a) any such merger, consolidation, sale,
transfer, conveyance, lease or assignment of or by any Wholly-Owned Subsidiary
into the Company or into, with or to any other Wholly-Owned Subsidiary; (b) any
such purchase or other acquisition by the Company or any Wholly-Owned Subsidiary
of the assets or stock of any Wholly-Owned Subsidiary; (c) sales and
dispositions of assets (including the stock of Subsidiaries) for at least fair
market value (as determined by the Board of Directors of the Company) so long as
the net book value of all assets sold or otherwise disposed of in any Fiscal
Year does not exceed 10% of the net book value of the consolidated assets of the
Company and its Subsidiaries as of the last day of the preceding Fiscal Year,
and (d) as may be permitted by Section 10.21.

        10.12    Modification of Organizational Documents.    Not permit the
Certificate or Articles of Incorporation, By-Laws or other organizational
documents of the Company or any Subsidiary to be amended or modified in any way
which might reasonably be expected to materially adversely affect the interests
of the Banks.

        10.13    Use of Proceeds.    Use the proceeds of the Loans, and the
Letters of Credit, solely to refinance existing Debt and for working capital and
other general corporate purposes; and not use or permit any proceeds of any Loan
to be used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of "purchasing or carrying" any Margin Stock.

        10.14    Further Assurances.    

        (a)  Take, and cause each Subsidiary to take, such actions as are
necessary or as the Agent or the Required Banks may reasonably request from time
to time (including the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, the filing or recording of any of the foregoing, and the
delivery of stock certificates and other collateral with respect to which
perfection is obtained by possession) to ensure that (i) the obligations of the
Company hereunder and under the other Loan Documents (A) are secured by
substantially all of the assets of the Company and (B) guaranteed by all of its
Subsidiaries (including, promptly upon the acquisition or creation thereof, any
Subsidiary acquired or created after the date hereof) by execution of a
counterpart of the Guaranty and (ii) the obligations of each Subsidiary under
the Guaranty are secured by substantially all of the assets of such Subsidiary.

37

--------------------------------------------------------------------------------

        (b)  enter into cash management agreements that are satisfactory to the
Agent, in its sole discretion and cause each financial institution (other than
the Agent) at which the Company or any Subsidiary maintains any lockbox, deposit
account or other similar account that has not previously done so to deliver to
the Agent a writing, in form and substance satisfactory to the Agent,
(i) acknowledging and consenting to the security interest of the Agent in such
lockbox or account and all cash, checks, drafts and other instruments or
writings for the payment of money from time to time therein, (ii) confirming
such financial institution's agreement to follow the instructions of the Agent
with respect to all such cash, checks, drafts and other instruments or writings
for the payment of money following receipt from the Agent of notice of the
occurrence of any Event of Default or Unmatured Event of Default and
(iii) waiving all rights of setoff and banker's lien on all items held in any
such lockbox or account (other than with respect to payment of fees and expenses
for account services).

        (c)  Cause each landlord or lessor of any of the Company's or any of
Subsidiaries' business locations described on Schedule 9.17 that has not
previously done so to execute and deliver to the Agent a landlord waiver in form
and substance satisfactory to the Agent, in its sole discretion.

        10.15    Transactions with Affiliates.    Not, and not permit any
Subsidiary to, enter into, or cause, suffer or permit to exist any transaction,
arrangement or contract with any of its other Affiliates (other than the Company
and its Subsidiaries) which is on terms which are less favorable than are
obtainable from any Person which is not one of its Affiliates; provided that
this Section shall not restrict the payment or grant of the following in the
ordinary course of business approved by the Company's board of directors or
shareholders: (a) directors' fees; (b) indemnity payments to directors, officers
or employees; (c) payments pursuant to employment agreements; or (d) grants of
options or other equity arrangements with directors, officers or employees but
any repurchases thereof or other payments thereon are subject to Section 10.10.

        10.16    Employee Benefit Plans.    Not, and not permit any member of
the Controlled Group, to maintain, establish, sponsor or contribute to any
Pension Plan or any Multiemployer Pension Plan.

        10.17    Environmental Matters.    

        (a)  If any Release or Disposal of Hazardous Substances shall occur or
shall have occurred on any real property or any other assets of the Company or
any Subsidiary, the Company shall, or shall cause the applicable Subsidiary to,
cause the prompt containment and removal of such Hazardous Substances and the
remediation of such real property or other assets as necessary to comply with
all Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, the Company shall, and
shall cause each Subsidiary to, comply with any valid Federal or state judicial
or administrative order requiring the performance at any real property of the
Company or any Subsidiary of activities in response to the Release or threatened
Release of a Hazardous Substance.

        (b)  To the extent that the transportation of "hazardous waste" as
defined by RCRA is permitted by this Agreement, the Company shall, and shall
cause its Subsidiaries to, dispose of such hazardous waste only at licensed
disposal facilities operating in compliance with Environmental Laws.

        10.18    Unconditional Purchase Obligations.    Not, and not permit any
Subsidiary to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services in excess of $250,000.00 in
the aggregate if such contract requires that payment be made by it regardless of
whether delivery is ever made of such materials, supplies or other property or
services; provided that the foregoing does not prohibit the payment of any
reasonable termination fees pursuant to any vendor contract entered into in the
ordinary course of business.

38

--------------------------------------------------------------------------------

        10.19    Inconsistent Agreements.    Not, and not permit any Subsidiary
to, enter into any agreement containing any provision which would (a) be
violated or breached by any borrowing by the Company hereunder or by the
performance by the Company or any Subsidiary of any of its obligations hereunder
or under any other Loan Document, (b) prohibit the Company or any Subsidiary
from granting to the Agent, for the benefit of the Banks, a Lien on any of its
assets or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to the Company or any other applicable Subsidiary, or pay any Debt
owed to the Company or any other Subsidiary, (ii) make loans or advances to the
Company or (iii) transfer any of its assets or properties to the Company.

        10.20    Business Activities.    Not, and not permit any Subsidiary to,
engage in any material line of business other than the businesses engaged in on
the date hereof and businesses reasonably related thereto.

        10.21    Investments.    Not, and not permit any Subsidiary to, make or
permit to exist any Investment in any other Person, except (without duplication)
the following:

        (a)  contributions by the Company to the capital of any of its
Subsidiaries, or by any such Subsidiary to the capital of any of its
Subsidiaries;

        (b)  in the ordinary course of business, Investments by the Company in
any Subsidiary or by any Subsidiary in the Company, by way of intercompany
loans, advances or guaranties, all to the extent permitted by Section 10.7;

        (c)  Suretyship Liabilities permitted by Section 10.7;

        (d)  Cash Equivalent Investments;

        (e)  bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits (excluding amounts in payroll accounts or
for accounts payable, in each case to the extent that checks have been issued to
third parties) which are maintained with any bank other than a Bank shall not at
any time exceed $2,000,000.00;

        (f)    Investments in securities of account debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors; and

        (h)  Investments listed on Schedule 10.21;

        (i)    other Investments made by the Company after the Effective Date so
long as the sum of: (i) the aggregate amount of all such Investments (including,
without limitation, any Debt then assumed or then or thereafter to be incurred
by the Company or any of its Subsidiaries in connection therewith); plus
(ii) the amount of Permitted Acquisitions made by the Company and its
Subsidiaries, in any period of twelve (12) consecutive months does not exceed
$5,000,000.00;

        (j)    acquisitions ("Permitted Acquisition(s)") by the Company or of a
Subsidiary of substantially all of the: (i) assets of Persons (each such
transaction being an "Asset Purchase"); or (ii) the capital stock of
corporations or membership interest of limited liability companies of such
Persons or a similar type of acquisition, including a merger or a reorganization
(an "Entity Purchase"); that, in either case, are: (x) engaged in business
segments that are closely related to the present businesses of the Company;
(y) are of entities or business segments that are profitable prior to such
Acquisition and will be profitable on a proforma basis following the
consummation of such Acquisition; and (z) in the case of an Entity Purchase
shall be made with the consent of all of the members of such acquired entity's
board of directors, or in the case of a limited liability company, such entity's
board of governors; and provided, further, that: (A) the total consideration to
be paid for: (1) all Permitted Acquisitions; plus; (2) all other Investments
made pursuant to

39

--------------------------------------------------------------------------------

Section 10.21(i) in any period of twelve (12) consecutive months is less than
$5,000,000; (B) there shall be no outstanding Unmatured Event of Default or
Events of Default before or after the consummation of any such acquisition; and
(C) the Company shall have complied with all of the additional conditions set
forth in subpart (j) of Schedule 10.21;

provided that (x) any Investment which when made complies with the requirements
of the definition of the term "Cash Equivalent Investment" may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (y) no Investment otherwise permitted by clause (b),
or (c), shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.

        10.22    Restriction of Amendments to Certain
Documents.    Intentionally Deleted.

        10.23    Fiscal Year.    Not change its Fiscal Year.

        10.24    Cancellation of Debt.    Not, and not permit any Subsidiary to,
cancel any claim or debt owing to it, except for reasonable consideration or in
the ordinary course of business, and except for the cancellation of debts or
claims not to exceed $10,000.00 in any Fiscal Year.

        10.25    Foreign Operations.    Not, and not permit any Subsidiary to,
maintain any tangible Collateral outside the United States of America in excess
of $5,000,000.00 in the aggregate for all such tangible Collateral.

        10.26    Formation of Subsidiaries.    The Company shall cause each
Subsidiary organized or acquired by the Company or any other Subsidiary after
the Effective Date to become to execute a Guaranty in favor of the Banks and to
execute and deliver to the Agent a security agreement in the form provided by
the Agent.


SECTION 11

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.


        This Agreement shall become effective on the date (the "Effective Date")
when, and only when, the Agent shall have received:

        11.1    Assignment Agreement.    Harris Trust and Savings Bank shall
have duly executed an Assignment Agreement dated the Effective Date (or such
earlier date as shall be satisfactory to the Agent), in form and substance
satisfactory to the Agent.

        11.1.1    Notes.    The Notes.

        11.1.2    Resolutions.    Certified copies of resolutions of the Board
of Directors of the Company authorizing the execution, delivery and performance
by the Company of this Agreement, the Notes and the other Loan Documents to
which the Company is a party; and certified copies of resolutions of the Board
of Directors of each other Loan Party authorizing the execution, delivery and
performance by such Loan Party of each Loan Document to which such entity is a
party.

        11.1.3    Consents, etc.    Certified copies of all documents evidencing
any necessary corporate or partnership action, consents and governmental
approvals (if any) required for the execution, delivery and performance by the
Company and each other Loan Party of the documents referred to in this
Section 11.

        11.1.4    Incumbency and Signature Certificates.    A certificate of the
Secretary or an Assistant Secretary (or other appropriate representative) of
each Loan Party certifying the names of the officer or officers of such entity
authorized to sign the Loan Documents to which such entity is a party, together
with a sample of the true signature of each such officer (it being understood
that

40

--------------------------------------------------------------------------------




the Agent and each Bank may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein).

        11.1.5    Guaranty.    Intentionally Deleted.

        11.1.6    Security Agreement.    A counterpart of the Security Agreement
executed by the Company and each Subsidiary.

        11.1.7    Pledge Agreements.    Intentionally Deleted.

        11.1.8    Opinions of Counsel.    The opinion of Company's General
Counsel substantially in the form of Exhibit F.

        11.1.9    Insurance.    Evidence satisfactory to the Agent of the
existence of insurance required to be maintained pursuant to Section 10.3(b),
together with evidence that the Agent has been named as a lender's loss payee
and an additional insured on all related insurance policies and an assignment of
business interruption insurance.

        11.1.10    Copies of Documents.    Intentionally Deleted.

        11.1.11    Payment of Fees.    Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses to the extent then due and payable
on the Effective Date, together with all Attorney Costs of the Agent to the
extent invoiced prior to the Effective Date, plus such additional amounts of
Attorney Costs as shall constitute the Agent's reasonable estimate of Attorney
Costs incurred or to be incurred by the Agent through the closing proceedings
(provided that such estimate shall not thereafter preclude final settling of
accounts between the Company and the Agent).

        11.1.12    Solvency Certificate.    A Solvency Certificate,
substantially in the form of Exhibit G, executed by a Designated Person.

        11.1.13    Search Results; Lien Terminations.    Certified copies of
updated lien search reports certified by a party acceptable to the Agent, dated
a date reasonably near to the Effective Date, listing all effective financing
statements which name the Company and each Subsidiary (under their present names
and any previous names) as debtors and which are filed in the jurisdictions in
which filings are to be made pursuant to the Collateral Documents, together with
(i) copies of such financing statements, (ii) executed copies of proper Uniform
Commercial Code Form UCC termination statements, if any, necessary to release
all Liens and other rights of any Person in any collateral described in the
Collateral Documents previously granted by any Person (other than Liens
permitted by Section 10.8) and (iii) such other Uniform Commercial Code Form UCC
termination statements as the Agent may reasonably request.

        11.1.14    Filings, Registrations and Recordings.    The Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Agent to be filed, registered or recorded in order to create in
favor of the Agent, for the benefit of the Banks, a perfected Lien on the
collateral described therein, prior and superior to any other Person, in proper
form for filing, registration or recording.

        11.1.15    Closing Certificate.    A certificate signed by a Designated
Person of the Company dated as of the Effective Date, affirming the matters set
for in Section 11.2.1 as of the Effective Date.

        11.1.16    Term Loan Repayment.    The Borrower shall have paid the
entire outstanding principal balance of the "Term Loan" under the Original
Agreement and all accrued interest thereon.

41

--------------------------------------------------------------------------------




        11.1.17    Other.    Such other documents as the Agent or any Bank may
reasonably request.

        11.2    Conditions.    The obligation (a) of each Bank to make each Loan
and (b) of the Issuing Bank to issue each Letter of Credit is subject to the
following further conditions precedent that:

        11.2.1    Compliance with Warranties, No Default, etc.    Both before
and after giving effect to any borrowing and the issuance of any Letter of
Credit, the following statements shall be true and correct:

        (a)  the representations and warranties of the Company and each
Subsidiary set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects with the same effect as if then made
(except to the extent stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date); and

        (b)  no Event of Default, Unmatured Event of Default or Material Adverse
Effect shall have then occurred and be continuing.

        11.2.2    Confirmatory Certificate.    If requested by the Agent or any
Bank, the Agent shall have received (in sufficient counterparts to provide one
to each Bank) a certificate dated the date of such requested Loan or Letter of
Credit and signed by a duly authorized representative of the Company as to the
matters set out in Section 11.2.1 (it being understood that each request by the
Company for the making of a Loan or the issuance of a Letter of Credit shall be
deemed to constitute a warranty by the Company that the conditions precedent set
forth in Section 11.2.1 will be satisfied at the time of the making of such Loan
or the issuance of such Letter of Credit), together with such other documents as
the Agent or any Bank may reasonably request in support thereof.


SECTION 12

EVENTS OF DEFAULT AND THEIR EFFECT.


        12.1    Events of Default.    Each of the following shall constitute an
Event of Default under this Agreement:

        12.1.1    Non-Payment of the Loans, etc.    Default in the payment when
due of the principal of any Loan, or default, and continuance thereof for five
days, in the payment when due of any interest, fee, reimbursement obligation
with respect to any Letter of Credit or other amount payable by the Company
hereunder or under any other Loan Document.

        12.1.2    Non-Payment of Other Debt.    Any default shall occur under
the terms applicable to any Debt of the Company or any Subsidiary in an
aggregate amount (for all such Debt so affected) exceeding $500,000.00 and such
default shall (a) consist of the failure to pay such Debt when due, whether by
acceleration or otherwise, (b) accelerate the maturity of such Debt or permit
the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require the Company or
any Subsidiary to purchase or redeem such Debt) prior to its expressed maturity;
or (c) continue for more than the period of grace, if any, applicable thereto
and shall have the effect of causing, or permitting (any required notice having
been given and grace period having expired) the holder of any such Debt or any
trustee or other Person acting on behalf of such holder to cause such Debt to
become due prior to its stated maturity or to realize upon any collateral given
as security therefor.

        12.1.3    Other Material Obligations.    Default in the payment when
due, or in the performance or observance of, any material obligation of, or
condition agreed to by, the Company or any Subsidiary with respect to any
material purchase or lease of goods or services where such default,

42

--------------------------------------------------------------------------------




singly or in the aggregate with all other such defaults, might reasonably be
expected to have a Material Adverse Effect.

        12.1.4    Bankruptcy, Insolvency, etc.    The Company or any Subsidiary
becomes insolvent or generally fails to pay, or admits in writing its inability
or refusal to pay, debts as they become due; or the Company or any Subsidiary
applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or other custodian for the Company or such Subsidiary or any property
thereof, or makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for the Company or any Subsidiary or for a
substantial part of the property of any thereof and is not discharged within
60 days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of the Company or any
Subsidiary, and if such case or proceeding is not commenced by the Company or
such Subsidiary, it is consented to or acquiesced in by the Company or such
Subsidiary, or remains for 60 days undismissed; or the Company or any Subsidiary
takes any action to authorize, or in furtherance of, any of the foregoing.

        12.1.5    Non-Compliance with Loan Documents.    (a) Failure by the
Company to comply with or to perform any covenant set forth in Sections
10.1.5(a), or 10.5 through 10.22; or (b) failure by the Company to comply with
or to perform any other provision of this Agreement or any other Loan Document
(and not constituting an Event of Default under any other provision of this
Section 12) and continuance of such failure described in this clause (b) for
30 days after the earlier to occur of: (i) the Company's receipt of notice of
such failure from the Agent; or (ii) the date on which such failure first
becomes known to any of the Company's officers.

        12.1.6    Warranties.    Any warranty made by the Company or any
Subsidiary herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by the Company or any
Subsidiary to the Agent or any Bank in connection herewith is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified.

        12.1.7    Pension Plans.    Intentionally Deleted.

        12.1.8    Judgments.    Final judgments which exceed an aggregate of
$1,000,000.00 shall be rendered against the Company or any Subsidiary and shall
not have been paid, discharged or vacated or had execution thereof stayed
pending appeal within 30 days after entry or filing of such judgments.

        12.1.9    Invalidity of Guaranty, etc.    Any Guaranty shall cease to be
in full force and effect with respect to either of any Subsidiary; or any
Subsidiary (or any Person by, through or on behalf of such Subsidiary) shall
contest in any manner the validity, binding nature or enforceability of the
Guaranty with respect to such Subsidiary.

        12.1.10    Invalidity of Collateral Documents, etc.    Any Collateral
Document shall cease to be in full force and effect; or the Company or any
Subsidiary (or any Person by, through or on behalf of the Company or any
Subsidiary) shall contest in any manner the validity, binding nature or
enforceability of any Collateral Document.

        12.1.11    Invalidity of Subordination Provisions, etc.    Any
subordination provision in any document or instrument governing Subordinated
Debt, or any subordination provision in any guaranty by any Subsidiary of any
Subordinated Debt, shall cease to be in full force and effect, or the Company or
any other Person (including the holder of any applicable Subordinated Debt)
shall contest in any manner the validity, binding nature or enforceability of
any such provision.

43

--------------------------------------------------------------------------------




        12.1.12    Change of Control.    (a) Any Person or group of Persons
(within the meaning of Section 13 or 14 of the Securities Exchange Act of 1934,
but excluding any Specified Person (as defined below)) shall acquire beneficial
ownership (within the meaning of Rule 13d-3 promulgated under such Act) of more
than 50% of the Company having voting rights in the election of directors under
normal circumstances; or (b) a majority of the members of the Board of Directors
of the Company shall cease to be Continuing Members. For purposes of the
foregoing, "Continuing Member" means a member of the Board of Directors of the
Company who either (i) was a member of the Company's Board of Directors on the
day before the Effective Date and has been such continuously thereafter or
(ii) became a member of such Board of Directors after the day before the
Effective Date and whose election or nomination for election was approved by a
vote of the majority of the Continuing Members then members of the Company's
Board of Directors.

        12.2    Effect of Event of Default.    If any Event of Default described
in Section 12.1.4 shall occur, the Commitments (if they have not theretofore
terminated) shall immediately terminate and the Loans and all other obligations
hereunder shall become immediately due and payable and the Company shall become
immediately obligated to Cash Collateralize all Letters of Credit, all without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, the Agent (upon written request of the
Required Banks) shall declare the Commitments (if they have not theretofore
terminated) to be terminated and/or declare all Loans and all other obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all Letters of Credit, whereupon the Commitments (if they have not
theretofore terminated) shall immediately terminate and/or all Loans and all
other obligations hereunder shall become immediately due and payable and/or the
Company shall immediately become obligated to Cash Collateralize all Letters of
Credit, all without presentment, demand, protest or notice of any kind. The
Agent shall promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration. Notwithstanding the
foregoing, the effect as an Event of Default of any event described in
Section 12.1.1 or Section 12.1.4 may be waived by the written concurrence of all
of the Banks, and the effect as an Event of Default of any other event described
in this Section 12 may be waived by the written concurrence of the Required
Banks. Any cash collateral delivered hereunder shall be held by the Agent
(without liability for interest thereon) and applied to obligations arising in
connection with any drawing under a Letter of Credit. After the expiration or
termination of all Letters of Credit, such cash collateral shall be applied by
the Agent to any remaining obligations hereunder and any excess shall be
delivered to the Company or as a court of competent jurisdiction may elect.


SECTION 13

THE AGENT.


        13.1    Appointment and Authorization.    

        (a)  Each Bank hereby irrevocably (subject to Section 13.9) appoints,
designates and authorizes the Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.

        (b)  The Issuing Bank shall act on behalf of the Banks with respect to
any Letters of Credit issued by it and the documents associated therewith. The
Issuing Bank shall have all of the

44

--------------------------------------------------------------------------------




benefits and immunities (i) provided to the Agent in this Section 13 with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term "Agent", as used in this Section 13,
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.

        13.2    Delegation of Duties.    The Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

        13.3    Liability of Agent.    None of the Agent nor any of its
directors, officers, employees or agents shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any of the Banks for any recital, statement,
representation or warranty made by the Company or any Subsidiary or Affiliate of
the Company, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Company or any other party to any Loan
Document to perform its obligations hereunder or thereunder. The Agent shall not
be under any obligation to any Bank to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Company or any of the Company's Subsidiaries or
Affiliates.

        13.4    Reliance by Agent.    The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Company), independent accountants and other experts selected by the
Agent. The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Banks as it deems appropriate
and, if it so requests, confirmation from the Banks of their obligation to
indemnify the Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Banks and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Banks.

        13.5    Notice of Default.    The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Agent for the account of the Banks, unless
the Agent shall have received written notice from a Bank or the Company
referring to this Agreement, describing such Event of Default or Unmatured Event
of Default and stating that such notice is a "notice of default". The Agent will
notify the Banks of its receipt of any such notice. The Agent shall take such
action with respect to such Event of Default or Unmatured Event of Default as
may be requested by the Required Banks in accordance with Section 12; provided
that unless and until the Agent has received any such request, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Unmatured Event of Default as
it shall deem advisable or in the best interest of the Banks.

45

--------------------------------------------------------------------------------


        13.6    Credit Decision.    Each Bank acknowledges that the Agent has
not made any representation or warranty to it, and that no act by the Agent
hereafter taken, including any review of the affairs of the Company and its
Subsidiaries, shall be deemed to constitute any representation or warranty by
the Agent to any Bank. Each Bank represents to the Agent that it has,
independently and without reliance upon the Agent and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Company and its Subsidiaries, and
made its own decision to enter into this Agreement and to extend credit to the
Company hereunder. Each Bank also represents that it will, independently and
without reliance upon the Agent and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Banks by the Agent, the Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of the Company which may come into the possession of the Agent.

        13.7    Indemnification.    Whether or not the transactions contemplated
hereby are consummated, the Banks shall indemnify upon demand the Agent and its
directors, officers, employees and agents (to the extent not reimbursed by or on
behalf of the Company and without limiting the obligation of the Company to do
so), pro rata, from and against any and all Indemnified Liabilities; provided
that no Bank shall be liable for any payment to any such Person of any portion
of the Indemnified Liabilities resulting from such Person's gross negligence or
willful misconduct. Without limitation of the foregoing, each Bank shall
reimburse the Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Company. The undertaking in
this Section shall survive repayment of the Loans, cancellation of the Notes,
expiration or termination of the Letters of Credit, any foreclosure under, or
modification, release or discharge of, any or all of the Collateral Documents,
termination of this Agreement and the resignation or replacement of the Agent.

        13.8    Agent in Individual Capacity.    LaSalle and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Company and its
Subsidiaries and Affiliates as though LaSalle were not the Agent or the Issuing
Bank hereunder and without notice to or consent of the Banks. The Banks
acknowledge that, pursuant to such activities, LaSalle or its Affiliates may
receive information regarding the Company or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Company or such Affiliate) and acknowledge that the Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), LaSalle and its Affiliates shall have the same rights and powers under
this Agreement as any other Bank and may exercise the same as though LaSalle
were not the Agent and the Issuing Bank, and the terms "Bank" and "Banks"
include LaSalle and its Affiliates, to the extent applicable, in their
individual capacities.

        13.9    Successor Agent.    The Agent may resign as Agent upon 30 days'
notice to the Banks. If the Agent resigns under this Agreement, the Required
Banks shall, with (so long as no Event of Default exists) the consent of the
Company (which shall not be unreasonably withheld or delayed), appoint from
among the Banks a successor agent for the Banks. If no successor agent is
appointed prior to the

46

--------------------------------------------------------------------------------


effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Banks and the Company, a successor agent from among the
Banks. Upon the acceptance of its appointment as successor agent hereunder, such
successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term "Agent" shall mean such successor agent, and the
retiring Agent's appointment, powers and duties as Agent shall be terminated.
After any retiring Agent's resignation hereunder as Agent, the provisions of
this Section 13 and Sections 14.6 and 14.13 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Banks shall perform all of the duties of the Agent hereunder until such
time, if any, as the Required Banks appoint a successor agent as provided for
above.

        13.10    Collateral Matters.    The Banks irrevocably authorize the
Agent, at its option and in its discretion, (a) to release any Lien granted to
or held by the Agent under any Collateral Document (i) upon termination of the
Commitments and payment in full of all Loans and all other obligations of the
Company hereunder and the expiration or termination of all Letters of Credit;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder; or (iii) subject to
Section 14.1, if approved, authorized or ratified in writing by the Required
Banks; or (b) to subordinate its interest in any collateral to any holder of a
Lien on such collateral which is permitted by clause (d)(i) or (d)(iii) of
Section 10.8 (it being understood that the Agent may conclusively rely on a
certificate from the Company in determining whether the Debt secured by any such
Lien is permitted by Section 10.7(b)). Upon request by the Agent at any time,
the Banks will confirm in writing the Agent's authority to release, or
subordinate its interest in, particular types or items of collateral pursuant to
this Section 13.10.


SECTION 14

GENERAL.


        14.1    Waiver; Amendments.    No delay on the part of the Agent or any
Bank in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the Notes shall in
any event be effective unless the same shall be in writing and signed and
delivered by Banks having an aggregate Pro Rata Share of not less than the
aggregate Pro Rata Share expressly designated herein with respect thereto or, in
the absence of such designation as to any provision of this Agreement or the
Notes, by the Required Banks, and then any such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall
change the Pro Rata Share of any Bank without the consent of such Bank. No
amendment, modification, waiver or consent shall (a) increase the Revolving
Commitment Amount, (b) extend the date for payment of any principal of or
interest on the Loans or any fees payable hereunder, (c) reduce the principal
amount of any Loan, the rate of interest thereon or any fees payable hereunder,
(d) release all or any substantial part of the collateral granted under the
Collateral Documents, (e) reduce the aggregate Pro Rata Share required to effect
an amendment, modification, waiver or consent, (f) affect the definition of
"Borrowing Base" or any of its constituent parts in any manner which increases
the amount available to the Borrower, or (g) affect Section 12, without, in each
case, the consent of all Banks. No provision of Section 13 or other provision of
this Agreement affecting the Agent in its capacity as such shall be amended,
modified or waived without the consent of the Agent. No provision of this
Agreement relating to the rights or duties of the Issuing Bank in its capacity
as such shall be amended, modified or waived without the consent of the Issuing
Bank. No Bank's Commitment shall be increased without such Bank's prior written
consent.

47

--------------------------------------------------------------------------------


        14.2    Confirmations.    The Company and each holder of a Note agree
from time to time, upon written request received by it from the other, to
confirm to the other in writing (with a copy of each such confirmation to the
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

        14.3    Notices.    Except as otherwise provided in Sections 2.2.2 and
2.2.3, all notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Schedule 14.3 or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose.
Notices sent by facsimile transmission shall be deemed to have been given when
sent; notices sent by mail shall be deemed to have been given three Business
Days after the date when sent by registered or certified mail, postage prepaid;
and notices sent by hand delivery or overnight courier service shall be deemed
to have been given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Agent shall be entitled to rely on telephonic instructions from any person that
the Agent in good faith believes is an authorized officer or authorized employee
of the Company, and the Company shall hold the Agent and each other Bank
harmless from any loss, cost or expense resulting from any such reliance.

        14.4    Computations.    Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with GAAP, consistently applied; provided that if the Company
notifies the Agent that the Company wishes to amend any covenant in Section 10
to eliminate or to take into account the effect of any change in GAAP on the
operation of such covenant (or if the Agent notifies the Company that the
Required Banks wish to amend Section 10 for such purpose), then the Company's
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Company and the Required Banks.

        14.5    Regulation U.    Each Bank represents that it in good faith is
not relying, either directly or indirectly, upon any Margin Stock as collateral
security for the extension or maintenance by it of any credit provided for in
this Agreement.

        14.6    Costs, Expenses and Taxes.    The Company agrees to pay on
demand all reasonable out-of-pocket costs and expenses of the Agent (including
Attorney Costs) in connection with the preparation, execution, syndication,
delivery and administration of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), and all reasonable out-of-pocket costs and expenses (including
Attorney Costs) incurred by the Agent and each Bank after an Event of Default in
connection with the enforcement of this Agreement, the other Loan Documents or
any such other documents; provided that the Company's liability for the Attorney
Costs with respect to the preparation, execution, syndication, and delivery of
this Agreement and the other Loan Documents is limited by Section 11.1.11.. In
addition, the Company agrees to pay, and to save the Agent and the Banks
harmless from all liability for, (a) any stamp or other taxes (excluding income
taxes and franchise taxes based on net income) which may be payable in
connection with the execution and delivery of this Agreement, the borrowings
hereunder, the issuance of the Notes or the execution and delivery of any other
Loan Document or any other document provided for herein or delivered or to be
delivered hereunder or in connection herewith and (b) any fees of the Company's
auditors in connection with any reasonable exercise by the Agent and the Banks
of their rights pursuant to Section 10.2. All obligations provided for in this
Section 14.6 shall survive repayment of the Loans, cancellation of the Notes,
expiration or termination of the Letters of Credit and termination of this
Agreement.

48

--------------------------------------------------------------------------------


        14.7    Subsidiary References.    The provisions of this Agreement
relating to Subsidiaries shall apply only during such times as the Company has
one or more Subsidiaries.

        14.8    Captions.    Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

        14.9    Assignments; Participations.    

        14.9.1    Assignments.    Any Bank may, with the prior written consents
of the Issuing Bank and the Agent and (so long as no Event of Default exists)
the Company (which consents shall not be unreasonably delayed or withheld and,
in any event, shall not be required for an assignment by a Bank to one of its
Affiliates), at any time assign and delegate to one or more commercial banks or
other Persons (any Person to whom such an assignment and delegation is to be
made being herein called an "Assignee") all or any fraction of such Bank's Loans
and Commitment (which assignment and delegation shall be of a constant, and not
a varying, percentage of all the assigning Bank's Loans and Commitment) in a
minimum aggregate amount equal to the lesser of (a) the amount of the assigning
Bank's Pro Rata Share of the Revolving Commitment Amount and (b) $5,000,000.00;
provided that (x) no assignment and delegation may be made to any Person if, at
the time of such assignment and delegation, the Company would be obligated to
pay any greater amount under Section 7.6 or Section 8 to the Assignee than the
Company is then obligated to pay to the assigning Bank under such Sections (and
if any assignment is made in violation of the foregoing, the Company will not be
required to pay the incremental amounts) and (y) the Company and the Agent shall
be entitled to continue to deal solely and directly with such Bank in connection
with the interests so assigned and delegated to an Assignee until the date when
all of the following conditions shall have been met:

        (i)    five Business Days (or such lesser period of time as the Agent
and the assigning Bank shall agree) shall have passed after written notice of
such assignment and delegation, together with payment instructions, addresses
and related information with respect to such Assignee, shall have been given to
the Company and the Agent by such assigning Bank and the Assignee,

        (ii)  the assigning Bank and the Assignee shall have executed and
delivered to the Company and the Agent an assignment agreement substantially in
the form of Exhibit E (an "Assignment Agreement"), together with any documents
required to be delivered thereunder, which Assignment Agreement shall have been
accepted by the Agent, and

        (iii)  except in the case of an assignment by a Bank to one of its
Affiliates, the assigning Bank or the Assignee shall have paid the Agent a
processing fee of $3,500.

From and after the date on which the conditions described above have been met,
(x) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Bank hereunder and (y) the assigning Bank, to the
extent that rights and obligations hereunder have been assigned and delegated by
it pursuant to such Assignment Agreement, shall be released from its obligations
hereunder. Within five Business Days after effectiveness of any assignment and
delegation, the Company shall execute and deliver to the Agent (for delivery to
the Assignee and the Assignor, as applicable) a new Note in the principal amount
of the Assignee's Pro Rata Share of the Revolving Commitment Amount and, if the
assigning Bank has retained a Commitment hereunder, a replacement Note in the
principal amount of the Pro Rata Share of the Revolving Commitment Amount
retained by the assigning Bank (such Note to be in exchange for, but not in
payment of, the predecessor Note held by such assigning Bank). Each such Note
shall be dated the effective date of such assignment. The assigning Bank shall
mark the predecessor Note "exchanged" and deliver it to the Company. Accrued
interest on that part of the

49

--------------------------------------------------------------------------------

predecessor Note being assigned shall be paid as provided in the Assignment
Agreement. Accrued interest and fees on that part of the predecessor Note not
being assigned shall be paid to the assigning Bank. Accrued interest and accrued
fees shall be paid at the same time or times provided in the predecessor Note
and in this Agreement. Any attempted assignment and delegation not made in
accordance with this Section 14.9.1 shall be null and void.

        Notwithstanding the foregoing provisions of this Section 14.9.1 or any
other provision of this Agreement, any Bank may at any time assign all or any
portion of its Loans and its Note to a Federal Reserve Bank (but no such
assignment shall release any Bank from any of its obligations hereunder).

        14.9.2    Participations. Any Bank may at any time sell to one or more
commercial banks or other Persons participating interests in any Loan owing to
such Bank, the Note held by such Bank, the Commitment of such Bank, the direct
or participation interest of such Bank in any Letter of Credit or any other
interest of such Bank hereunder (any Person purchasing any such participating
interest being herein called a "Participant"). In the event of a sale by a Bank
of a participating interest to a Participant, (a) such Bank shall remain the
holder of its Note for all purposes of this Agreement, (b) the Company and the
Agent shall continue to deal solely and directly with such Bank in connection
with such Bank's rights and obligations hereunder and (c) all amounts payable by
the Company shall be determined as if such Bank had not sold such participation
and shall be paid directly to such Bank. No Participant shall have any direct or
indirect voting rights hereunder except with respect to any of the events
described in the fourth sentence of Section 14.1. Each Bank agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Bank enters into with any Participant. The Company agrees
that if amounts outstanding under this Agreement and the Notes are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement, any Note and with respect to any Letter of
Credit to the same extent as if the amount of its participating interest were
owing directly to it as a Bank under this Agreement or such Note; provided that
such right of setoff shall be subject to the obligation of each Participant to
share with the Banks, and the Banks agree to share with each Participant, as
provided in Section 7.5. The Company also agrees that each Participant shall be
entitled to the benefits of Section 7.6 and Section 8 as if it were a Bank
(provided that no Participant shall receive any greater compensation pursuant to
Section 7.6 or Section 8 than would have been paid to the participating Bank if
no participation had been sold).

        14.10    Governing Law.    This Agreement and each Note shall be a
contract made under and governed by the internal laws of the State of Minnesota
applicable to contracts made and to be performed entirely within such State.
Whenever possible each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. All obligations of the Company and rights of the Agent and
the Banks expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law.

        14.11    Counterparts.    This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.

        14.12    Successors and Assigns.    This Agreement shall be binding upon
the Company, the Banks and the Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Banks and the Agent
and the successors and assigns of the Banks and the Agent.

        14.13    Indemnification by the Company.    In consideration of the
execution and delivery of this Agreement by the Agent and the Banks and the
agreement to extend the Commitments provided

50

--------------------------------------------------------------------------------

hereunder, the Company hereby agrees to indemnify, exonerate and hold the Agent,
each Bank and each of the officers, directors, employees, Affiliates and agents
of the Agent and each Bank (each a "Bank Party") free and harmless from and
against any and all actions, causes of action, suits, losses, liabilities,
damages and expenses, including Attorney Costs (collectively, the "Indemnified
Liabilities"), incurred by the Bank Parties or any of them as a result of, or
arising out of, or relating to (a) any tender offer, merger, purchase of stock,
purchase of assets or other similar transaction financed or proposed to be
financed in whole or in part, directly or indirectly, with the proceeds of any
of the Loans, (b) the use, handling, release, emission, discharge,
transportation, storage, treatment or disposal of any hazardous substance at any
property owned or leased by the Company or any Subsidiary, (c) any violation of
any Environmental Laws with respect to conditions at any property owned or
leased by the Company or any Subsidiary or the operations conducted thereon,
(d) the investigation, cleanup or remediation of offsite locations at which the
Company or any Subsidiary or their respective predecessors are alleged to have
directly or indirectly disposed of hazardous substances or (e) the execution,
delivery, performance or enforcement of this Agreement or any other Loan
Document by any of the Bank Parties, except for any such Indemnified Liabilities
arising on account of the applicable Bank Party's gross negligence or willful
misconduct. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Company hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. All obligations provided
for in this Section 14.13 shall survive repayment of the Loans, cancellation of
the Notes, expiration or termination of the Letters of Credit, any foreclosure
under, or any modification, release or discharge of, any or all of the
Collateral Documents and termination of this Agreement.

        14.14    Nonliability of Lenders.    The relationship between the
Company on the one hand and the Banks and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent nor any Bank shall have
any fiduciary responsibility to the Company. Neither the Agent nor any Bank
undertakes any responsibility to the Company to review or inform the Company or
any matter in connection with any phase of the Company's business or operations.
The Company agrees that neither the Agent nor any Bank shall have liability to
the Company (whether sounding in tort, contract or otherwise) for losses
suffered by the Company in connection with, arising out of, or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the Agent
nor any Bank shall have any liability with respect to, and the Company hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages suffered by the Company in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

        14.15    Forum Selection and Consent to Jurisdiction.    ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
COURTS OF THE STATE OF MINNESOTA OR IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MINNESOTA; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE AGENT'S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF MINNESOTA AND OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MINNESOTA FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.
THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
MINNESOTA. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED

51

--------------------------------------------------------------------------------


BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

        14.16    Waiver of Jury Trial.    EACH OF THE COMPANY, THE AGENT AND
EACH BANK HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

        14.17    Effect on Original Agreement.    On the Effective Date, the
Original Agreement shall be deemed to be amended and restated in its entirety by
this Agreement and the entire outstanding principal balance of the "Revolving
Loans" under the Original Agreement shall be deemed to be part of the initial
Revolving Loans made pursuant to this Agreement, and the "Letters of Credit"
outstanding under the Original Agreement shall be deemed to outstanding Letters
of Credit hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

52

--------------------------------------------------------------------------------

        Delivered at Minneapolis, Minnesota, as of the day and year first above
written.

    FARGO ELECTRONICS, INC.
 
 
 
 
      By   /s/  PAUL W.B. STEPHENSON      

--------------------------------------------------------------------------------

    Title   Vice President and Chief Financial Officer

--------------------------------------------------------------------------------


 
 
 
 
      LASALLE BANK NATIONAL ASSOCIATION, as Agent
 
 
 
 
      By   /s/  ANN PIFER      

--------------------------------------------------------------------------------

    Title   First Vice President

--------------------------------------------------------------------------------


 
 
 
 
      LASALLE BANK NATIONAL ASSOCIATION,
as Issuing Bank and as the sole Bank
 
 
 
 
      By   /s/  ANN PIFER      

--------------------------------------------------------------------------------

    Title   First Vice President

--------------------------------------------------------------------------------

53

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
AMENDED AND RESTATED CREDIT AGREEMENT
SECTION 1 DEFINITIONS.
SECTION 2 COMMITMENTS OF THE BANKS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.
SECTION 3 NOTES EVIDENCING LOANS.
SECTION 4 INTEREST.
SECTION 5 FEES.
SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT AMOUNT;
PREPAYMENTS.
SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS.
SECTION 9 WARRANTIES.
SECTION 10 COVENANTS.
SECTION 11 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
SECTION 12 EVENTS OF DEFAULT AND THEIR EFFECT.
SECTION 13 THE AGENT.
SECTION 14 GENERAL.
